Exhibit 10.1

CUSIP #                     

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

by and among

RADYNE CORPORATION

as Borrower,

CITIBANK, N.A.

as Administrative Agent,

and

THE LENDERS NAMED HEREIN

CITIBANK, N.A.

as Lead Arranger and Book Manager

Dated as of August 31, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

SECTION 1.1.

   Definitions    1

SECTION 1.2.

   Other Definitions and Provisions    15

SECTION 1.3.

   Accounting Terms    16

SECTION 1.4.

   UCC Terms    16

SECTION 1.5.

   Rounding    16

SECTION 1.6.

   References to Agreement and Laws    16

SECTION 1.7.

   Times of Day    16

SECTION 1.8.

   Letter of Credit Amounts    16

ARTICLE II REVOLVING CREDIT FACILITY

   16

SECTION 2.1.

   Revolving Credit Loans    16

SECTION 2.2.

   Swingline Loans    17

SECTION 2.3.

   Procedure for Advances of Revolving Credit and Swingline Loans    18

SECTION 2.4.

   Repayment of Loans    19

SECTION 2.5.

   Permanent Reduction of the Revolving Credit Commitment    19

SECTION 2.6.

   Termination of Revolving Credit Facility    20

ARTICLE III LETTER OF CREDIT FACILITY

   20

SECTION 3.1.

   L/C Commitment    20

SECTION 3.2.

   Procedure for Issuance of Letters of Credit    20

SECTION 3.3.

   Commissions and Other Charges    21

SECTION 3.4.

   L/C Participations    21

SECTION 3.5.

   Reimbursement Obligation of Borrower    22

SECTION 3.6.

   Obligations Absolute    23

SECTION 3.7.

   Effect of Application    23

SECTION 3.8

   Lenders; Increase in Aggregate Term Loan Amount    23

ARTICLE IV GENERAL LOAN PROVISIONS

   24

SECTION 4.1.

   Interest    24

SECTION 4.2.

   Notice and Manner of Conversion or Continuation of Loans    27

SECTION 4.3.

   Fees    27

SECTION 4.4.

   Manner of Payment    27

SECTION 4.5.

   Evidence of Indebtedness    28

SECTION 4.6.

   Adjustments    28

SECTION 4.7.

   Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption
by Administrative Agent    29

SECTION 4.8.

   Changed Circumstances    29

SECTION 4.9.

   Indemnity    30

SECTION 4.10.

   Increased Costs    30

SECTION 4.11.

   Taxes    31

SECTION 4.12.

   Mitigation Obligations; Replacement of Lenders    33

SECTION 4.13.

   Security    34

ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING

   35

SECTION 5.1.

   Closing    35

SECTION 5.2.

   Conditions to Closing    35

 

i



--------------------------------------------------------------------------------

SECTION 5.3.

   Conditions to All Extensions of Credit    37

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BORROWER

   38

SECTION 6.1.

   Representations and Warranties    38

SECTION 6.2.

   Survival of Representations and Warranties, Etc    44

ARTICLE VII FINANCIAL INFORMATION AND NOTICES

   44

SECTION 7.1.

   Financial Statements    44

SECTION 7.2.

   Officer’s Compliance Certificate    45

SECTION 7.3.

   Accountants’ Certificate    45

SECTION 7.4.

   Other Reports    45

SECTION 7.5.

   Notice of Litigation and Other Matters    45

SECTION 7.6.

   Accuracy of Information    46

ARTICLE VIII AFFIRMATIVE COVENANTS

   46

SECTION 8.1.

   Preservation of Existence and Related Matters    46

SECTION 8.2.

   Maintenance of Property    47

SECTION 8.3.

   Insurance    47

SECTION 8.4.

   Accounting Methods and Financial Records    47

SECTION 8.5.

   Payment and Performance of Obligations    47

SECTION 8.6.

   Compliance With Laws and Approvals    47

SECTION 8.7.

   Environmental Laws    47

SECTION 8.8.

   Compliance with ERISA    48

SECTION 8.9.

   Compliance with Agreements    48

SECTION 8.10.

   Visits and Inspections    48

SECTION 8.11.

   Additional Subsidiaries    48

SECTION 8.12.

   Use of Proceeds of Extensions of Credit    48

SECTION 8.13.

   Principal Depository    48

SECTION 8.14.

   Further Assurances    49

ARTICLE IX FINANCIAL COVENANTS

   49

SECTION 9.1.

   Cash Flow Leverage Ratio    49

SECTION 9.2.

   Tangible Net Worth    49

SECTION 9.3.

   Capital Expenditures    49

SECTION 9.4.

   Net Income    49

ARTICLE X NEGATIVE COVENANTS

   49

SECTION 10.1.

   Limitations on Debt    49

SECTION 10.2.

   Limitations on Liens    50

SECTION 10.3.

   Limitations on Loans, Advances, Investments and Acquisitions    51

SECTION 10.4.

   Limitations on Mergers and Liquidation    51

SECTION 10.5.

   Limitations on Sale of Assets    52

SECTION 10.6.

   Limitations on Dividends and Distributions    52

SECTION 10.7.

   Limitations on Exchange and Issuance of Ownership Interests    52

SECTION 10.8.

   Transactions with Affiliates    52

SECTION 10.9.

   Certain Accounting Changes; Organizational Documents    52

SECTION 10.10.

   Restrictive Agreements    53

SECTION 10.11.

   Nature of Business    53

SECTION 10.12.

   Impairment of Security Interests    53

 

ii



--------------------------------------------------------------------------------

ARTICLE XI DEFAULT AND REMEDIES

   53

SECTION 11.1.

   Events of Default    53

SECTION 11.2.

   Remedies    55

SECTION 11.3.

   Rights and Remedies Cumulative; Non-Waiver; etc    56

SECTION 11.4.

   Crediting of Payments and Proceeds    56

SECTION 11.5.

   Administrative Agent May File Proofs of Claim    57

ARTICLE XII ADMINISTRATIVE AGENT

   57

SECTION 12.1.

   Appointment and Authority    57

SECTION 12.2.

   Rights as a Lender    58

SECTION 12.3.

   Exculpatory Provisions    58

SECTION 12.4.

   Reliance by Administrative Agent    59

SECTION 12.5.

   Delegation of Duties    59

SECTION 12.6.

   Resignation of Administrative Agent    59

SECTION 12.7.

   Non-Reliance on Administrative Agent and Other Lenders    60

SECTION 12.8.

   No Other Duties, etc    60

SECTION 12.9.

   Collateral and Guaranty Matters    60

ARTICLE XIII MISCELLANEOUS

   61

SECTION 13.1.

   Notices    61

SECTION 13.2.

   Expenses; Indemnity    62

SECTION 13.3.

   Right of Set-off    63

SECTION 13.4.

   Governing Law    64

SECTION 13.5.

   Waiver of Jury Trial; Binding Arbitration    64

SECTION 13.6.

   Reversal of Payments    66

SECTION 13.7.

   Injunctive Relief; Punitive Damages    66

SECTION 13.8.

   Accounting Matters    66

SECTION 13.9.

   Successors and Assigns; Participations    66

SECTION 13.10.

   Confidentiality    68

SECTION 13.11.

   Amendments, Waivers and Consents    69

SECTION 13.12.

   Performance of Duties    70

SECTION 13.13.

   All Powers Coupled with Interest    70

SECTION 13.14.

   Survival of Indemnities    70

SECTION 13.15.

   Titles and Captions    71

SECTION 13.16.

   Severability of Provisions    71

SECTION 13.17.

   Counterparts    71

SECTION 13.18.

   INTEGRATION    71

SECTION 13.19.

   Term of Agreement    71

SECTION 13.20.

   Advice of Counsel    71

SECTION 13.21.

   No Strict Construction    71

SECTION 13.22.

   Inconsistencies with Other Documents; Independent Effect of Covenants    71

SECTION 13.23.

   Fax Transmission    72

SECTION 13.24.

   USA Patriot Act    72

SECTION 13.25.

   Interest Rate Limitation    72

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

   -    Form of Revolving Credit Note

Exhibit A-2

   -    Form of Swingline Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Notice of Account Designation

Exhibit D

   -    Form of Notice of Prepayment

Exhibit E

   -    Form of Notice of Conversion/Continuation

Exhibit F

   -    Form of Officer’s Compliance Certificate

Exhibit G

   -    Form of Assignment and Assumption

SCHEDULES

 

Schedule 1.1

   -    Existing Letters of Credit

Schedule 6.1(a)

   -    Jurisdictions of Organization and Qualification

Schedule 6.1(b)

   -    Subsidiaries and Capitalization

Schedule 6.1(f)

   -    Tax Audits

Schedule 6.1(h)

   -    Environmental Matters

Schedule 6.1(i)

   -    ERISA Plans

Schedule 6.1(l)

   -    Material Contracts

Schedule 6.1(m)

   -    Labor and Collective Bargaining Agreements

Schedule 6.1(r)

   -    Real Property

Schedule 6.1(t)

   -    Debt and Guaranty Obligations

Schedule 6.1(u)

   -    Litigation

Schedule 10.2

   -    Existing Liens

Schedule 10.3

   -    Existing Loans, Advances and Investments

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 31, 2007, by and among Radyne Corporation,
a Delaware corporation, as Borrower, the lenders that are or may become a party
to this Agreement, as Lenders, and Citibank, N.A., a national banking
association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

Borrower has requested a revolving credit facility, and subject to the terms and
conditions hereof, Administrative Agent and the Lenders have each agreed to
provide such facilities on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“AAA” shall have the meaning set forth in Section 13.5(d).

“Act” shall have the meaning assigned thereto in Section 13.24.

“Administrative Agent” means Citibank in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 12.6.

“Administrative Agent’s Office” means office of Administrative Agent specified
in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote twenty percent (20%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be increased, reduced or otherwise modified at any
time or from time to time pursuant to the terms hereof. On the Closing Date, the
Aggregate Commitment shall be Sixty Million Dollars ($60,000,000).

 

1



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” shall have the meaning assigned thereto in Section 4.1(c).

“Applicable Period” shall have the meaning assigned thereto in Section 4.1(g).

“Application” means an application, in the form specified by the Issuing Lender
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Arbitration Act” shall have the meaning assigned thereto in Section 13.5(c).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.9), and accepted by Administrative Agent, in
substantially the form of Exhibit G or any other form approved by Administrative
Agent.

“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Borrower” means Radyne Corporation, a Delaware corporation, in its capacity as
borrower hereunder.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Dallas, Texas and San Francisco, California, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Calculation Date” shall have the meaning assigned thereto in Section 4.1(c).

“Capital Asset” means, with respect to Borrower and its Subsidiaries, any asset
that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of Borrower and its Subsidiaries.

 

2



--------------------------------------------------------------------------------

“Capital Expenditures” means with respect to Borrower and its Subsidiaries for
any period, the aggregate cost of all Capital Assets acquired by Borrower and
its Subsidiaries during such period, as determined in accordance with GAAP.

“Capital Lease” means any lease of any property by Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of Borrower and
its Subsidiaries.

“Cash Equivalents” shall have the meaning assigned thereto in Section 10.3(b).

“Cash Flow Leverage Ratio” shall have the meaning assigned thereto in
Section 9.1.

“Change in Control” means, with respect to any Person, an event or series of
events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any individual(s) or entity(s) acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of such Person, or control over the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such individual(s) or entity(s) or group has the right
to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

3



--------------------------------------------------------------------------------

“Citibank” means Citibank, N.A., a national banking association.

“Claim” shall have the meaning set forth in Section 13.5(b).

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.2 shall be satisfied or waived in a
manner in accordance with this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans to and issue or participate in Letters of Credit issued for the account of
Borrower hereunder in an aggregate principal or face amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name in
the Register, as the same may be increased, reduced or otherwise modified at any
time or from time to time pursuant to the terms hereof or by the execution and
delivery of an Assignment and Assumption pursuant to the terms hereof.

“Commitment Percentage” means, as to any Lender at any time, the ratio of
(a) the amount of the Commitment of such Lender to (b) the Aggregate Commitment.

“Consolidated” means, when used with reference to financial statements or
financial statement items of Borrower and its Subsidiaries, such statements or
items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

“Credit Facility” means, collectively, the Revolving Credit Facility and the
Swingline Facility.

“Credit Parties” means, collectively, Borrower and the Subsidiary Guarantors.

“Debt” means, with respect to Borrower and its Subsidiaries at any date and
without duplication, the sum of the following calculated in accordance with
GAAP: (a) all liabilities, obligations and indebtedness for borrowed money
including, without limitation, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person, (b) all obligations to pay the
deferred purchase price of property or services of any such Person (including,
without limitation, all obligations under non-competition agreements), except
trade payables arising in the ordinary course of business not more than ninety
(90) days past due, (c) all obligations of any such Person as lessee under
Capital Leases, (d) all Debt of any other Person secured by a Lien on any asset
of any such Person, (e) all Guaranty Obligations of any such Person, (f) all
obligations, contingent or otherwise, of any such Person relative to the face
amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person; (g) all obligations of any such Person to
redeem, repurchase, exchange, defease or otherwise make payments in respect of
capital stock or other securities or partnership interests of such Person and
(h) all net payment obligations incurred by any such Person pursuant to Hedging
Agreements.

 

4



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swingline Loans required to be funded by it hereunder within one (1) Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless such amount is the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means a Subsidiary of Borrower which is organized under
the laws of a State of the United States or the District of Columbia.

“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for Borrower and its Subsidiaries in
accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income: (i) Interest
Expense, (ii) Tax Expense, and (iii) amortization, depreciation, impairment of
goodwill or other intangible assets and other non-cash charges less (c) interest
income and any extraordinary gains.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, (ii) in the case of any assignment of a Revolving
Credit Commitment, the Swingline Lender and the Issuing Lender, and (iii) unless
a Default or Event of Default has occurred and is continuing, Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include Borrower or
any of Borrower’s Affiliates or Subsidiaries.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of Borrower or any
ERISA Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of Borrower or any current or former ERISA
Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

5



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.

Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve system (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in Dallas, Texas.

“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, the
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 5.12(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new lending
office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 5.11(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from Borrower with respect to such withholding tax pursuant
to Section 4.11(a).

“Existing Letters of Credit” means those certain letters of credit listed on
Schedule 1.1 hereto.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“FASB 142” means the Financial Accounting Standards Board Statement No. 142, as
in effect on the date of this Agreement, specifying applicable accounting
principles with respect to goodwill adjustments.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, the rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by Administrative Agent and confirmed in Federal Reserve Board
Statistical Release H.15 (519) or any successor or substitute publication
selected by Administrative Agent. If, for any reason, such rate is not
available, then “Federal Funds Rate” shall mean a daily rate which is
determined, in the opinion of Administrative

 

6



--------------------------------------------------------------------------------

Agent, to be the rate at which federal funds are being offered for sale in the
national federal funds market at 9:00 a.m. Rates for weekends or holidays shall
be the same as the rate for the most immediately preceding Business Day.

“Fee Letter” means that certain Fee Letter dated June 1, 2007 from
Administrative Agent to Borrower.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
or about December 31.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means a Subsidiary of Borrower which is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
Borrower and its Subsidiaries throughout the period indicated and (subject to
Section 13.8) consistent with the prior financial practice of Borrower and its
Subsidiaries.

“Governmental Approvals” means all authorizations, consents, permits, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative powers or functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guaranty Obligation” means, with respect to Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any Debt or
other obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part); provided, that the term Guaranty Obligation shall not include
endorsements for collection or deposit in the ordinary course of business.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks,

 

7



--------------------------------------------------------------------------------

whether empty, filled or partially filled with any substance, or (g) which
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Increasing Lender” shall have the meaning assigned thereto in Section 3.8.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Interest Expense” means, with respect to Borrower and its Subsidiaries for any
period, the gross interest expense (including, without limitation, interest
expense attributable to Capital Leases and all net payment obligations pursuant
to Hedging Agreements but excluding the effect of any changes in fair value with
respect to any such Hedging Agreements) of Borrower and its Subsidiaries, all
determined for such period on a Consolidated basis, without duplication, in
accordance with GAAP.

“Interest Period” shall have the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means Citibank or any other Lender, in its capacity as issuer
of any Letter of Credit.

“Landlord Subordination Agreement” means each of the Landlord Subordination
Agreements executed by Borrower and the applicable landlord with respect to each
leased location where Borrower or any Subsidiary maintains Collateral, each in
form and substance acceptable to Administrative Agent.

“L/C Commitment” means, as to any Lender, the obligation of such Lender to
participate in Letters of Credit issued for the account of Borrower hereunder in
an aggregate principal amount at any time outstanding not to exceed the amount
set forth opposite such Lender’s name on the Register, as such amount may be
reduced or modified at any time or from time to time pursuant to the terms
hereof. The L/C Commitment of all Lenders on the Closing Date shall be the
lesser of (a) the Revolving Credit Commitment and (b) $10,000,000.

“L/C Commitment Percentage” means, as to any Lender, at any time, the ratio of
(a) the amount of the L/C Commitment of such Lender to (b) the L/C Commitment of
all Lenders.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

8



--------------------------------------------------------------------------------

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participant” means, with respect to the L/C Facility, each Person executing
this Agreement as a Lender under the Revolving Credit Facility (other than the
Issuing Lender).

“Lender” means (i) each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender, L/C Participants and the Swingline
Lender unless the context otherwise requires) set forth on the signature pages
hereto and (ii) each Person that hereafter becomes a party to this Agreement as
a Lender pursuant to Section 13.9.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Revolving Credit Commitment Percentage or L/C
Commitment Percentage, as applicable, of the Extensions of Credit.

“Letters of Credit” shall have the meaning assigned thereto in Section 3.1.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $1,000,000 for a period
equal to the applicable Interest Period which appears on the Telerate Page 3750
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period (rounded upward, if necessary, to
the nearest 1/100th of 1%). If, for any reason, such rate does not appear on
Telerate Page 3750, then “LIBOR” shall be determined by Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars in
minimum amounts of at least $1,000,000 would be offered by first class banks in
the London interbank market to Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Each calculation by
Administrative Agent of LIBOR shall be conclusive and binding for all purposes,
absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by Administrative Agent pursuant to the
following formula:

 

LIBOR Rate

 

=

 

LIBOR

        1.00-Eurodollar Reserve Percentage    

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, hypothecation or encumbrance of any kind in respect of such
asset. For the purposes of this Agreement, a Person shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement relating to such asset.

“Loan Documents” means, collectively, this Agreement, the Notes, the
Applications, the Security Documents, the Landlord Subordination Agreements, and
each other document, instrument, certificate and agreement executed and
delivered by any Credit Party or any other Person in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Hedging Agreement), all as may be amended, restated, supplemented or otherwise
modified from time to time.

 

9



--------------------------------------------------------------------------------

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans and “Loan” means any of such Loans.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of Borrower or
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Credit Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Credit Party of any Loan
Document to which it is a party.

“Material Contract” means any contract or other agreement, written or oral, of
Borrower or any of its Subsidiaries the failure of any Person party thereto to
comply with which, or the cancellation of which, could reasonably be expected to
have a Material Adverse Effect.

“Maturity Date” means the earliest of (a) August 31, 2011, (b) the date of
termination of the Revolving Credit Facility by Borrower pursuant to
Section 2.6, or (c) the date of termination of the Revolving Credit Facility by
Administrative Agent on behalf of the Lenders pursuant to Section 11.2(a).

“Maximum Rate” means the higher of the maximum interest rate allowed by
applicable United States or Texas law as amended from time to time and in effect
on the date for which a determination of interest accrued hereunder is made. The
determination of the maximum rate permitted by applicable Texas law shall be
made pursuant to the weekly ceiling as determined pursuant to Chapter 303 of the
Texas Finance Code, but Lenders reserve the right to implement from time to time
any other rate ceiling permitted by such law.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.

“Net Income” means, with respect to Borrower and its Subsidiaries, for any
period of determination, the net income (or loss) of Borrower and its
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded from Net Income (a) the net
income (or loss) of any Person (other than a Subsidiary which shall be subject
to clause (c) below), in which Borrower or any of its Subsidiaries has a joint
interest with a third party, except to the extent such net income is
attributable to such period and is scheduled or declared payable or is otherwise
required to be paid to Borrower or any of its Subsidiaries by dividend or other
distribution or otherwise, so long as such dividend or distribution is not
restricted in any manner, (b) the net income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of such Person or is merged into or
consolidated with such Person or any of its Subsidiaries or that Person’s assets
are acquired by such Person or any of its Subsidiaries except to the extent
included pursuant to the foregoing clause (a), and (c) the net income (if
positive) of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to Borrower or any of its
Subsidiaries of such net income (i) is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute rule or governmental regulation applicable to such Subsidiary or
(ii) would be subject to any taxes payable on such dividends or distributions;
provided further that there shall be excluded from Net Income any item of income
or expense relating to change in fair value of any Hedging Agreement.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.3(b).

 

10



--------------------------------------------------------------------------------

“Notice of Borrowing” shall have the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” shall have the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all existing or future payments and other obligations owing by
Borrower under any Hedging Agreement (which such Hedging Agreement is permitted
hereunder), with any Person that is a Lender or an Affiliate of a Lender
hereunder at the time such Hedging Agreement is executed (all such obligations
with respect to any such Hedging Agreement, “Hedging Obligations” and (d) all
other fees and commissions (including attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by Borrower or any of its Subsidiaries to the Lenders or Administrative
Agent, in each case under or in respect of this Agreement, any Note, any Letter
of Credit or any of the other Loan Documents of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note.

“OFAC” means the Office of Foreign Assets Control of the United Stated
Department of the Treasury, or any successor office or agency.

“Officer’s Compliance Certificate” shall have the meaning assigned thereto in
Section 8.2.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned thereto in Section 13.9(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of Borrower or any of its current or former ERISA
Affiliates.

“Permitted Acquisition” means an acquisition of the stock or other ownership
interest of any Person or the acquisition of all or a substantial part of the
assets of any Person, so long as (a) such acquisition of stock or other
ownership interest or assets does not result in Borrower or any of its
Subsidiaries being engaged in a line of business which is not substantially
similar to the business of Borrower and its Subsidiaries on the Closing Date,
(b) if an acquisition of stock or other ownership interest of any Person, such
acquisition is not “hostile”, and (c) at the time of such acquisition and after
giving pro forma effect thereto as if such transaction had occurred at the
beginning of the applicable four-quarter period, Borrower is in compliance with
the financial covenants set forth in Article IX hereof.

“Permitted Lien” means any Lien permitted pursuant to Section 10.2 hereof.

 

11



--------------------------------------------------------------------------------

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.

“Pledge Agreements” means the collective reference to those certain Pledge
Agreements by the holders of each Foreign Subsidiary’s stock, in favor of
Administrative Agent for the ratable benefit of the Lenders as required by
Sections 4.13(c) and (d), as the same may be amended, restated, supplemented or
modified from time to time.

“Pledgors” means each person executing a Pledge Agreement.

“Prime Rate” means that variable rate of interest per annum established by
Citibank from time to time as its prime rate which shall vary from time to time.
Such rate is set by Citibank as a general reference rate of interest, taking
into account such factors as Citibank may deem appropriate, it being understood
that many of Citibank’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate charged to any customer
and that Lenders may make various commercial or other loans at rates of interest
having no relationship to such rate.

“Register” has the meaning assigned thereto in Section 13.9(c).

“Reimbursement Obligation” means the obligation of Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means, at any date, (i) any combination of not less than two
(2) Lenders holding in the aggregate fifty-one percent (51%) or more of the
outstanding Extensions of Credit plus the aggregate unused Revolving Credit
Commitment at such time or, (ii) if the Credit Facility has been terminated
pursuant to Section 11.2, any combination of not less than two (2) Lenders
holding fifty-one percent (51%) or more of the aggregate Extensions of Credit;
provided that the Commitment of, and the portion of the Extensions of Credit, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means any of the following: the chief executive officer,
chief operating officer, chief financial officer, general counsel, principal
accounting officer or treasurer of the applicable Credit Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the account of Borrower hereunder in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on the Register as such amount may be reduced
or modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Lenders, the aggregate commitment of all Lenders to make Revolving
Credit Loans, as such amount may be reduced or modified at any time or from time
to time pursuant to the terms hereof. The Revolving Credit Commitment of all
Lenders on the Closing Date shall be $60,000,000.

 

12



--------------------------------------------------------------------------------

“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the ratio of (a) the amount of the Revolving Credit Commitment of such Lender to
(b) the Revolving Credit Commitments of all Lenders.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

“Revolving Credit Loans” means any revolving loan made to Borrower pursuant to
Section 2.1, and all such revolving loans collectively as the context requires.

“Revolving Credit Note” means a promissory note made by Borrower payable to the
order of a Lender, substantially in the form of Exhibit A-1 hereto, evidencing a
Revolving Credit Loan, and any amendments and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extensions
thereof, in whole or in part.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at http://www.treas.gov, or as
otherwise published from time to time.

“Sanctioned Person” means (i) a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov, or as otherwise published from time to time, or
(ii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.

“Security Agreements” means the collective reference to each Security Agreement
executed by Borrower and each Domestic Subsidiary in favor of Administrative
Agent for the ratable benefit of the Lenders, dated as of even date herewith, as
they may be amended, restated, supplemented or modified from time to time.

“Security Documents” means the collective reference to the Subsidiary Guaranty
Agreement, the Security Agreements, the Pledge Agreements and each other
agreement or writing pursuant to which Borrower or any Subsidiary thereof
purports to pledge or grant a security interest in any property or assets
securing the Obligations or any such Person purports to guaranty the payment
and/or performance of the Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

“Senior Funded Debt” means, for Borrower and its Subsidiaries on a consolidated
basis, all outstanding liabilities for borrowed money and other interest-bearing
liabilities, including current and long term liabilities, less the non-current
portion of Subordinated Liabilities.

“Solvent” means, as to Borrower and its Subsidiaries on a particular date, that
any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies), and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.

“Subsequent Lender” shall have the meaning assigned thereto in Section 3.8.

“Subordinated Liabilities” means liabilities subordinated to the Obligations in
a manner acceptable to Administrative Agent in its sole discretion.

 

13



--------------------------------------------------------------------------------

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding capital stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by or the management is otherwise controlled by such Person
(irrespective of whether, at the time, capital stock or other ownership
interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of
Borrower.

“Subsidiary Guaranteed Obligations” means the collective reference to the
guaranteed obligations of each of the Subsidiaries party to the Subsidiary
Guaranty Agreement.

“Subsidiary Guarantors” means the collective reference to the Domestic
Subsidiaries of Borrower that are party to, or are required to become party to
pursuant to Section 8.11 hereof, the Subsidiary Guaranty Agreement.

“Subsidiary Guaranty Agreement” means the Guaranty Agreement of even date
herewith executed by each of the Subsidiary Guarantors in favor of
Administrative Agent for the ratable benefit of itself and the Lenders as
further amended, restated, supplemented or otherwise modified from time to time.

“Swingline Commitment” means the lesser of (a) Three Million Dollars
($3,000,000) and (b) the aggregate Revolving Credit Commitment of the Lenders.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Citibank in its capacity as swingline lender hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means the Swingline Note made by Borrower payable to the order
of the Swingline Lender, substantially in the form of Exhibit A-2 hereto,
evidencing the Swingline Loans, and any amendments and modifications thereto,
any substitutes therefor, and any replacements, restatements, renewals or
extensions thereof, in whole or in part.

“Swingline Termination Date” means the first to occur of (a) the resignation of
Citibank as Administrative Agent in accordance with Section 12.6 and (b) the
Maturity Date.

“Tangible Net Worth” means the value of total assets (including leaseholds and
leasehold improvements and reserves against assets, but excluding goodwill,
patents, trademarks, tradenames, organization expense, unamortized debt discount
and expense, deferred research and development expense, and other like
intangibles) less current liabilities and long-term liabilities, including but
not limited to accrued and deferred federal or state income Taxes.

“Tax Expense” means, with respect to Borrower and its Subsidiaries for any
period, federal, state, local and foreign income, value added and similar taxes,
franchise taxes and single business taxes imposed on Borrower or any of its
Subsidiaries, without duplication, for such period.

 

14



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means: (a) a “Reportable Event” described in Section 4043 of
ERISA for which the notice requirement has not been waived by the PBGC, or
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (c) the termination of a Pension Plan, the
filing of a notice of intent to terminate a Pension Plan or the treatment of a
Pension Plan amendment as a termination, under Section 4041 of ERISA, if the
plan assets are not sufficient to pay all plan liabilities, or (d) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan by the PBGC, or (e) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or
Section 302 of ERISA, or (g) the partial or complete withdrawal of Borrower or
any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 500.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas, as
amended or modified from time to time.

“United States” means the United States of America.

SECTION 1.2. Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(h) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

15



--------------------------------------------------------------------------------

SECTION 1.3. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein.

SECTION 1.4. UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5. Rounding. Any financial ratios required to be maintained by
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6. References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

SECTION 1.8. Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Application therefor, whether or not such maximum face amount is in effect at
such time.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1. Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make Loans to Borrower from time to time
from the Closing Date through, but not including, the Maturity Date as requested
by Borrower in accordance with the terms of Section 2.3; provided, that (a) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed the Revolving Credit
Commitment less the sum of all outstanding Swingline Loans and L/C Obligations
and (b) the principal amount of outstanding Revolving Credit Loans from any
Lender to Borrower shall not at any time exceed such Lender’s Revolving Credit

 

16



--------------------------------------------------------------------------------

Commitment less such Lender’s Revolving Credit Commitment Percentage of
outstanding Swingline Loans and L/C Obligations. Each Revolving Credit Loan by a
Lender shall be in a principal amount equal to such Lender’s Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder from the Closing
Date until the Maturity Date.

SECTION 2.2. Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to Borrower from time to time
from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations, and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender. Such refundings shall be made by the Lenders in accordance with their
respective Revolving Credit Commitment Percentages and shall thereafter be
reflected as Revolving Credit Loans of the Lenders on the books and records of
Administrative Agent. Each Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 2:00 p.m. on the next succeeding Business Day after
such demand is made. No Lender’s obligation to fund its respective Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Lender’s failure to fund its Revolving Credit Commitment Percentage of a
Swingline Loan, nor shall any Lender’s Revolving Credit Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

(ii) Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, if Borrower has not repaid such
outstanding Swingline Loans within one (1) Business Day of such demand by the
Swingline Lender, Borrower hereby authorizes Administrative Agent to charge any
account maintained by Borrower with the Swingline Lender (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of Borrower from the Swingline Lender
in bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of Borrower pertain to a Swingline Loan extended after the occurrence and during
the continuance of an Event of Default of which Administrative Agent has
received notice in the manner required pursuant to Section 12.3 and which such
Event of Default has not been waived by the Required Lenders or the Lenders, as
applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section 2.2, one
of the events described in Section 11.1(j) or (k) shall have occurred, each
Lender will, on the date the applicable Revolving Credit Loan would have

 

17



--------------------------------------------------------------------------------

been made, purchase an undivided participating interest in the Swingline Loan to
be refunded in an amount equal to its Revolving Credit Commitment Percentage of
the aggregate amount of such Swingline Loan. Each Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Lender a certificate evidencing such participation dated the date of
receipt of such funds and for such amount. Whenever, at any time after the
Swingline Lender has received from any Lender such Lender’s participating
interest in a Swingline Loan, the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded).

SECTION 2.3. Procedure for Advances of Revolving Credit and Swingline Loans.

(a) Requests for Borrowing. Borrower shall give Administrative Agent irrevocable
prior written notice substantially in the form attached hereto as Exhibit B (a
“Notice of Borrowing”) not later than 12:00 noon (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $100,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto. A Notice of Borrowing received after
12:00 noon shall be deemed received on the next Business Day. Administrative
Agent shall promptly notify the Lenders of each Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 2:00
p.m. on the proposed borrowing date, (i) each Lender will make available to
Administrative Agent, for the account of Borrower, at the office of
Administrative Agent in funds immediately available to Administrative Agent,
such Lender’s Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date and (ii) the Swingline Lender will make
available to Administrative Agent, for the account of Borrower, at the office of
Administrative Agent in funds immediately available to Administrative Agent, the
Swingline Loans to be made on such borrowing date. Borrower hereby irrevocably
authorizes Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.3 in immediately available funds by
crediting or wiring such proceeds to the deposit account of Borrower identified
in the most recent notice substantially in the form of Exhibit C hereto (a
“Notice of Account Designation”) delivered by Borrower to Administrative Agent
or as may be otherwise agreed upon by Borrower and Administrative Agent from
time to time. Subject to Section 4.7 hereof, Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section 2.3 to the extent that any Lender has not
made available to Administrative Agent its Revolving Credit Commitment
Percentage of such Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.2(b).

 

18



--------------------------------------------------------------------------------

SECTION 2.4. Repayment of Loans.

(a) Repayment on Termination Date. Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.2(b),
together, in each case, with all accrued but unpaid interest thereon.

(b) Mandatory Repayment of Revolving Credit Loans. If at any time the
outstanding principal amount of all Revolving Credit Loans plus the sum of all
outstanding Swingline Loans and L/C Obligations exceeds the Revolving Credit
Commitment, then, in such case, Borrower agrees to repay immediately upon notice
from Administrative Agent, by payment to Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans and
third, with respect to any Letters of Credit then outstanding, a payment of cash
collateral into a cash collateral account opened by Administrative Agent, for
the benefit of the Lenders, in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit (such cash collateral to be applied
in accordance with Section 11.2(b)).

(c) Optional Prepayments. Borrower may at any time and from time to time prepay
Revolving Credit Loans and Swingline Loans, in whole or in part, upon at least
three (3) Business Days’ irrevocable prior written notice to Administrative
Agent with respect to LIBOR Rate Loans and one (1) Business Day irrevocable
prior written notice with respect to Base Rate Loans and Swingline Loans, in the
form attached hereto as Exhibit D (a “Notice of Prepayment”) specifying the date
and amount of prepayment and whether the prepayment is of LIBOR Rate Loans, Base
Rate Loans, Swingline Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each. Upon receipt of such notice,
Administrative Agent shall promptly notify each Lender. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
set forth in such notice. Partial prepayment shall be in an aggregate amount of
$500,000 or a whole multiple of $100,000 in excess thereof with respect to Base
Rate Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof with
respect to LIBOR Rate Loans and $100,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans. Each such prepayment shall be
accompanied by an amount required to be paid pursuant to Section 4.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. Borrower may not repay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

(e) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of Borrower’s obligations under any Hedging Agreement.

SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. Borrower shall have the right at any time and from time
to time, upon at least five (5) Business Days’ prior written notice to
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $1,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitments shall be applied to the Revolving
Credit Commitment of each Lender according to its Revolving Credit Commitment
Percentage. All commitment fees accrued until the effective date of any
termination of the Revolving Credit Commitments shall be paid on the effective
date of such termination.

 

19



--------------------------------------------------------------------------------

(b) Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans, Swingline
Loans and L/C Obligations, as applicable, after such reduction to the Revolving
Credit Commitment as so reduced and if the Revolving Credit Commitment as so
reduced is less than the aggregate amount of all outstanding Letters of Credit,
Borrower shall be required to deposit cash collateral in a cash collateral
account opened by Administrative Agent in an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Such cash collateral
shall be applied in accordance with Section 11.2(b). Any reduction of the
Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of cash
collateral satisfactory to Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. Such cash collateral
shall be applied in accordance with Section 11.2(b). If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof.

SECTION 2.6. Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1. L/C Commitment. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue standby letters of credit (including, without
limitation, direct pay standby letters of credit), (“Letters of Credit”) for the
account of Borrower on any Business Day from the Closing Date through but not
including the Maturity Date in such form as may be approved from time to time by
such Issuing Lender; provided, that no Issuing Lender shall have any obligation
to issue any Letter of Credit if, after giving effect to such issuance, (a) the
L/C Obligations would exceed the L/C Commitment or (b) the aggregate principal
amount of outstanding Revolving Credit Loans, plus the aggregate principal
amount of outstanding Swingline Loans, plus the aggregate amount of L/C
Obligations would exceed the Revolving Credit Commitment. Each Letter of Credit
shall (i) be a standby (including, without limitation, a direct pay standby) or
commercial Letter of Credit issued to support obligations of Borrower or any of
its Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (ii) expire on a date satisfactory to the applicable Issuing Lender,
which date shall be no later than the earlier of (A) one year from the date of
issuance of such Letter of Credit and (B) the fifth (5th) Business Day prior to
the Maturity Date and (iii) be subject to the Uniform Customs and/or ISP98, as
set forth in the Application or as determined by the applicable Issuing Lender
and, to the extent not inconsistent therewith, the laws of the State of Texas.
No Issuing Lender shall at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

SECTION 3.2. Procedure for Issuance of Letters of Credit. Borrower may from time
to time after the Closing Date request that an Issuing Lender issue a Letter of
Credit by delivering to such Issuing

 

20



--------------------------------------------------------------------------------

Lender an Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may request. Upon receipt of any Application, the Issuing
Lender shall process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall, subject to Section 3.1 and Article V
hereof, promptly issue the Letter of Credit requested thereby (but in no event
shall the Issuing Lender be required to issue any Letter of Credit earlier than
three (3) Business Days after its receipt of the Application therefor and all
such other certificates, documents and other papers and information relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof or as otherwise may be agreed by the applicable Issuing Lender and
Borrower. Such Issuing Lender shall promptly furnish to Borrower a copy of such
Letter of Credit and promptly notify each Lender of the issuance and upon
request by any Lender, furnish to such Lender a copy of such Letter of Credit
and the amount of such Lender’s Letter of Credit participation therein.

SECTION 3.3. Commissions and Other Charges.

(a) Letter of Credit Commission. Borrower shall pay to Administrative Agent, for
the account of each Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the face
amount of such Letter of Credit multiplied by the Applicable Margin with respect
to LIBOR Rate Loans for the Revolving Credit Facility (determined on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter and on the Maturity Date and thereafter on
demand of Administrative Agent. Administrative Agent shall, promptly following
its receipt thereof, distribute to each Issuing Lender and the L/C Participants
all commissions received pursuant to this Section in accordance with their
respective Revolving Credit Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, Borrower shall pay
each Issuing Lender an issuance fee with respect to each Letter of Credit issued
by such Issuing Lender in an amount equal to the greater of (i) the face amount
of such Letter of Credit multiplied by 1/8th of 1% per annum or (ii) $250. Such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter and on the Maturity Date and thereafter on demand of
Administrative Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, Borrower
shall pay or reimburse each Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by such Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.

SECTION 3.4. L/C Participations.

(a) Participations. Each Issuing Lender irrevocably agrees to grant and hereby
grants to each L/C Participant, and, to induce the Issuing Lenders to issue
Letters of Credit hereunder, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from each Issuing Lender, on the
terms and conditions hereinafter stated, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by an Issuing Lender thereunder. Each L/C Participant unconditionally
and irrevocably agrees with each Issuing Lender that, if a draft is paid under
any Letter of Credit for which an Issuing Lender is not reimbursed in full by
Borrower through a Revolving Credit Loan or otherwise in accordance with the
terms of this Agreement, such L/C Participant shall pay to such Issuing Lender
upon demand at the Issuing Lender’s address for notices specified herein an
amount equal to such L/C Participant’s Revolving Credit Commitment Percentage of
the amount of such draft, or any part thereof, which is not so reimbursed.

 

21



--------------------------------------------------------------------------------

(b) Payments by L/C Participants. Upon becoming aware of any amount required to
be paid by any L/C Participant to an Issuing Lender pursuant to Section 3.4(a)
in respect of any unreimbursed portion of any payment made by such Issuing
Lender under any Letter of Credit, such Issuing Lender shall notify each L/C
Participant of the amount and due date of such required payment and such L/C
Participant shall pay to such Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to an Issuing Lender after the
date such payment is due, such L/C Participant shall pay to such Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the daily average Federal Funds Rate as determined by Administrative Agent
during the period from and including the date such payment is due to the date on
which such payment is immediately available to such Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. A certificate of an Issuing
Lender with respect to any amounts owing under this Section shall be conclusive
in the absence of manifest error. With respect to payment to an Issuing Lender
of the unreimbursed amounts described in this Section, if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. on any
Business Day, such payment shall be due that Business Day, and (B) after 1:00
p.m. on any Business Day, such payment shall be due on the following Business
Day.

(c) Distributions to L/C Participants. Whenever, at any time after an Issuing
Lender has made payment under any Letter of Credit and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, or an Issuing Lender receives any payment related
to such Letter of Credit (whether directly from Borrower or otherwise, or any
payment of interest on account thereof), such Issuing Lender will distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by an Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it.

SECTION 3.5. Reimbursement Obligation of Borrower. In the event of any drawing
under any Letter of Credit, Borrower agrees to reimburse (either with the
proceeds of a Revolving Credit Loan as provided for in this Section or with
funds from other sources), in same day funds, each Issuing Lender on each date
on which an Issuing Lender notifies Borrower of the date and amount of a draft
paid under any Letter of Credit for the amount of (a) such draft so paid and
(b) any amounts referred to in Section 3.3(c) incurred by an Issuing Lender in
connection with such payment. Unless Borrower shall immediately notify an
Issuing Lender that Borrower intends to reimburse such Issuing Lender for such
drawing from other sources or funds, Borrower shall be deemed to have timely
given a Notice of Borrowing to Administrative Agent requesting that the Lenders
make a Revolving Credit Loan bearing interest at the Base Rate on such date in
the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment,
and the Lenders shall make a Revolving Credit Loan bearing interest at the Base
Rate in such amount, the proceeds of which shall be applied to reimburse such
Issuing Lender for the amount of the related drawing and costs and expenses.
Each Lender acknowledges and agrees that its obligation to fund a Revolving
Credit Loan in accordance with this Section 3.5 to reimburse each Issuing Lender
for any draft paid under a Letter of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article V. If Borrower has elected to pay the amount of such drawing with funds
from other sources and shall fail to reimburse any Issuing Lender as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.

 

22



--------------------------------------------------------------------------------

SECTION 3.6. Obligations Absolute. Borrower’s obligations under this Article III
(including, without limitation, the Reimbursement Obligation) shall be absolute
and unconditional under any and all circumstances and irrespective of any
set-off, counterclaim or defense to payment which Borrower may have or have had
against any Issuing Lender, the L/C Participants or any beneficiary of a Letter
of Credit or any other Person. Borrower also agrees that the Issuing Lenders and
the L/C Participants shall not be responsible for, and Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among Borrower and any beneficiary of any Letter of Credit or
any other party to which such Letter of Credit may be transferred or any claims
whatsoever of Borrower against any beneficiary of such Letter of Credit or any
such transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct. Borrower agrees that any action taken or omitted by an Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on Borrower and shall not result in any liability of such
Issuing Lender or any L/C Participant to Borrower. The responsibility of an
Issuing Lender to Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

SECTION 3.7. Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

SECTION 3.8 Lenders; Increase in Revolving Credit Commitment. Administrative
Agent may, upon receipt of internal credit approval, from time to time at the
request of Borrower, increase the Aggregate Commitment by (i) admitting
additional Lenders hereunder (each a “Subsequent Lender”), or (ii) increasing
the Revolving Credit Commitment of any Lender (each an “Increasing Lender”),
subject to the following conditions:

(a) each Subsequent Lender is an Eligible Lender;

(b) Borrower executes (A) a new Revolving Credit Note payable to the order of a
Subsequent Lender, if requested, or (B), a replacement Revolving Credit Note
payable to the order of an Increasing Lender;

(c) each Subsequent Lender executes and delivers to Administrative Agent a
signature page to this Agreement;

(d) after giving effect to the admission of any Subsequent Lender or the
increase in the Revolving Credit Commitment of any Increasing Lender, the
Aggregate Commitment does not exceed $75,000,000;

(e) each increase in the Aggregate Commitment shall be in the minimum amount of
$5,000,000 or a greater integral multiple thereof;

(f) no Default of Event of Default exists;

 

23



--------------------------------------------------------------------------------

(g) no Lender shall be an Increasing Lender without the written consent of such
Lender;

(h) the amount of all increases in the Aggregate Commitment pursuant to this
Section 3.8 shall not exceed $15,000,000 in the aggregate;

(i) Borrower pays to Administrative Agent, for the benefit of any Subsequent
Lender or Increasing Lender, an origination fee of 0.15%, calculated on the
amount of the increase to such Lenders Revolving Credit Commitment; and

(j) Borrower pays to Administrative Agent, for its account, the fees set forth
in the accordion fee letter dated as of even date herewith.

In the event that there are any Loans outstanding after giving effect to an
increase in the Aggregate Commitment pursuant to this Section 3.8, upon notice
from the Administrative Agent to each Lender, the amount of such Loans owing to
each Lender shall be approximately adjusted to reflect the new pro rata exposure
of the Lenders, and Borrower shall pay any funding losses associated therewith
pursuant to Section 4.9.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1. Interest.

(a) Interest Rate Options. Subject to the provisions of this Section 4.1, at the
election of Borrower, (i) Revolving Credit Loans shall bear interest at (A) the
Base Rate minus the Applicable Margin as set forth in Section 4.1(c) or (B) the
LIBOR Rate plus the Applicable Margin as set forth in Section 4.1(c) (provided
that the LIBOR Rate shall not be available until three (3) Business Days after
the Closing Date) and (ii) any Swingline Loan shall bear interest at the Base
Rate plus the Applicable Margin as set forth in Section 4.1(c). Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2. Each Loan or portion
thereof bearing interest based on the Base Rate shall be a “Base Rate Loan”, and
each Loan or portion thereof bearing interest based on the LIBOR Rate shall be a
“LIBOR Rate Loan.” Any Loan or any portion thereof as to which Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, Borrower, by
giving notice at the times described in Section 4.1(a), shall elect an interest
period (each, an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be a period of one (1), two (2), three (3) months or six
(6) with respect to each LIBOR Rate Loan; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

 

24



--------------------------------------------------------------------------------

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv) no Interest Period shall extend beyond the Maturity Date and Interest
Periods shall be selected by Borrower so as to permit Borrower to make mandatory
reductions of the Revolving Credit Commitment pursuant to Section 2.5(b) without
payment of any amounts pursuant to Section 5.9; and

(v) there shall be no more than six (6) Interest Periods in effect at any time.

(c) Applicable Margin. The Applicable Margin provided for in Section 5.1(a) with
respect to any Loan (the “Applicable Margin”) shall be based upon the table set
forth below and shall be determined and adjusted quarterly on the date (each a
“Calculation Date”) ten (10) Business Days after the earlier of (i) the date on
which Borrower provides or (ii) the date on which Borrower is required to
provide, an Officer’s Compliance Certificate for the most recently ended fiscal
quarter of Borrower; provided, however, that (a) the initial Applicable Margin
shall be based on Pricing Level II (as shown below) and shall remain at Pricing
Level II until the first Calculation Date following December 31, 2007 and
thereafter the Pricing Level shall be determined by reference to the Cash Flow
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
Borrower preceding the applicable Calculation Date, and (b) if Borrower fails to
provide the Officer’s Compliance Certificate as required by Section 7.2 for the
most recently ended fiscal quarter of Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level I (as shown below) until such time as an appropriate
Officer’s Compliance Certificate is provided; at which time the Pricing Level
shall be determined by reference to the Cash Flow Leverage Ratio as of the last
day of the most recently ended fiscal quarter of Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

 

Pricing
Level   

Cash Flow Leverage Ratio

   LIBOR     Base Rate     Commitment
Fee   I    Greater than or equal to 2.50 to 1.00    1.750 %   0.500 %   0.2000 %
II    Greater than or equal to 1.50 to 1.00 but less than 2.50 to 1.00    1.500
%   0.500 %   0.2000 % III    Greater than or equal to 1.00 to 1.00 but less
than 1.50 to 1.00    1.250 %   0.500 %   0.2000 % IV    Less than 1.00 to 1.00
   1.000 %   0.500 %   0.1750 %

(d) Default Rate. Subject to Section 11.3, (i) automatically upon the occurrence
and during the continuance of any Event of Default under Sections 11.1(a) or
11.1(b) and (ii) at the election of the Required Lenders upon the occurrence and
during the continuance of any other Event of Default, (A)

 

25



--------------------------------------------------------------------------------

Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document. Interest shall continue to accrue on the
Obligations after the filing by or against Borrower of any petition seeking any
relief in bankruptcy or under any act or law pertaining to insolvency or debtor
relief, whether state, federal or foreign. Such interest shall be payable on
demand of Administrative Agent.

(e) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing on the first such day following the Closing Date; and interest on
each LIBOR Rate Loan shall be due and payable on the last day of each Interest
Period applicable thereto; provided that if any Interest Period is greater than
three (3) months, then interest shall be payable on the respective dates that
fall every three (3) months after the beginning of such Interest Period. Subject
to Section 5.1(f), interest on LIBOR Rate Loans and all fees payable hereunder
shall be computed on the basis of a 360-day year and assessed for the actual
number of days elapsed and interest on Base Rate Loans shall be computed on the
basis of a 365/66-day year and assessed for the actual number of days elapsed.

(f) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
Administrative Agent’s option (i) promptly refund to Borrower any interest
received by the Lenders in excess of the Maximum Rate or (ii) shall apply such
excess to the principal balance of the Obligations on a pro rata basis. It is
the intent hereof that Borrower not pay or contract to pay, and that neither
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under Applicable Law.

(g) Clawback. In the event that any financial statement delivered pursuant to
Section 7.1 or any Officer’s Compliance Certificate delivered pursuant to
Section 7.2 is shown to be inaccurate as to the Cash Flow Leverage Ratio
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have lead to
a higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then (i) Borrower shall
immediately deliver to Administrative Agent a correct Officer’s Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined using the Pricing Level applicable for such Applicable Period based
upon the corrected Officer’s Compliance Certificate, and (iii) Borrower shall
immediately pay to Administrative Agent the accrued additional interest and fees
owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by Administrative Agent in
accordance with the terms hereof. This paragraph shall not limit the rights of
Administrative Agent and the Lenders under Section 4.1(d) and Article XI and
other provisions of this Agreement. The obligations of Borrower under this
paragraph shall survive termination of the Commitments and the repayment of all
other Obligations hereunder.

 

26



--------------------------------------------------------------------------------

SECTION 4.2. Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing,
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$1,000,000 or any whole multiple of $500,000 in excess thereof into one or more
LIBOR Rate Loans and (b) upon the expiration of any Interest Period, (i) convert
all or any part of its outstanding LIBOR Rate Loans in a principal amount equal
to $500,000 or a whole multiple of $100,000 in excess thereof into Base Rate
Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans. Whenever Borrower desires to convert or continue Loans as
provided above, Borrower shall give Administrative Agent irrevocable prior
written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. Administrative Agent shall
promptly notify the Lenders of such Notice of Conversion/Continuation.

SECTION 4.3. Fees.

(a) Commitment Fee. Borrower shall pay to Administrative Agent, for the account
of the Lenders, a non-refundable commitment fee at a rate per annum equal to the
Applicable Margin for the Commitment Fee specified in the table in
Section 4.1(c) on the aggregate average daily unused portion of the Revolving
Credit Commitment; provided, that the amount of outstanding Swingline Loans
shall not be considered usage of the Revolving Credit Commitment for the
purposes of calculating such fee. The fee shall be payable in arrears on the
last Business Day of each calendar quarter during the term of this Agreement
commencing on the first such day following the Closing Date, and on the Maturity
Date. Such fee shall be distributed by Administrative Agent to the Lenders pro
rata in accordance with the Lenders’ respective Revolving Credit Commitment
Percentages.

(b) Administrative Agent’s and Other Fees. In order to compensate Administrative
Agent for structuring and syndicating the Loans and for its obligations
hereunder, Borrower agrees to pay to Administrative Agent, for its account, the
fees set forth in the Fee Letter.

SECTION 4.4. Manner of Payment. Each payment by Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement or any Note shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to Administrative Agent at
Administrative Agent’s Office for the account of the Lenders (other than as set
forth below) pro rata in accordance with their respective Revolving Credit
Commitment Percentage, in Dollars, in immediately available funds and shall be
made without any set-off, counterclaim or deduction whatsoever. Any payment
received after such time but before 2:00 p.m. on such day shall be deemed a
payment on such date for the purposes of Section 11.1, but for all other
purposes shall be deemed to have been made on the next succeeding Business Day.
Any payment received after 2:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes. Upon receipt by Administrative
Agent of each such payment, Administrative Agent shall promptly distribute to
each Lender at its address for notices set forth herein its pro rata share of
such payment in accordance with such Lender’s Revolving Credit Commitment
Percentage and shall wire advice of the amount of such credit to each Lender.
Each payment to Administrative Agent of the Issuing Lender’s fees or L/C
Participants’ commissions shall be made in like manner, but for the account of
the Issuing Lender or the L/C Participants, as the case may be. Each

 

27



--------------------------------------------------------------------------------

payment to Administrative Agent of Administrative Agent’s fees or expenses shall
be made for the account of Administrative Agent and any amount payable to any
Lender under Sections 4.8, 4.9, 4.10, 4.11 or 13.2 shall be paid to
Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii), if any payment under this Agreement or any Note shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment.

SECTION 4.5. Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Extensions of Credit made by the Lenders to
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the accounts and records of Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through
Administrative Agent, Borrower shall execute and deliver to such Lender (through
Administrative Agent) a Revolving Credit Note and/or Swingline Note, as
applicable, which shall evidence such Lender’s Revolving Credit Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Administrative Agent shall control in
the absence of manifest error.

SECTION 4.6. Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 13.2 hereof) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans and Letters of Credit to any assignee or participant, other
than to Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).

 

28



--------------------------------------------------------------------------------

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by Administrative Agent. The obligations of the Lenders under this
Agreement to make the Loans and issue or participate in Letters of Credit are
several and are not joint or joint and several. Unless Administrative Agent
shall have received written notice from a Lender prior to a proposed borrowing
date that such Lender will not make available to Administrative Agent such
Lender’s ratable portion of the amount to be borrowed on such date (which notice
shall not release such Lender of its obligations hereunder), Administrative
Agent may assume that such Lender has made such portion available to
Administrative Agent on the proposed borrowing date in accordance with
Section 2.3(b), and Administrative Agent may, in reliance upon such assumption,
make available to Borrower on such date a corresponding amount. If such amount
is made available to Administrative Agent on a date after such borrowing date,
such Lender shall pay to Administrative Agent on demand an amount, until paid,
equal to the product of (a) the amount not made available by such Lender in
accordance with the terms hereof, times (b) the daily average Federal Funds Rate
during such period as determined by Administrative Agent, times (c) a fraction
the numerator of which is the number of days that elapse from and including such
borrowing date to the date on which such amount not made available by such
Lender in accordance with the terms hereof shall have become immediately
available to Administrative Agent and the denominator of which is 360. A
certificate of Administrative Agent with respect to any amounts owing under this
Section 4.7 shall be conclusive, absent manifest error. If such Lender’s
Revolving Credit Commitment Percentage of such borrowing is not made available
to Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, Administrative Agent shall be entitled to recover such amount
made available by Administrative Agent with interest thereon at the rate per
annum applicable to such borrowing hereunder, on demand, from Borrower. The
failure of any Lender to make available its Revolving Credit Commitment
Percentage of any Loan requested by Borrower shall not relieve it or any other
Lender of its obligation, if any, hereunder to make its Revolving Credit
Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date. Notwithstanding anything set forth herein to the contrary, any Lender that
fails to make available its Revolving Credit Commitment Percentage shall not
(a) have any voting or consent rights under or with respect to any Loan Document
or (b) constitute a “Lender” (or be included in the calculation of Required
Lenders hereunder) for any voting or consent rights under or with respect to any
Loan Document.

SECTION 4.8. Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. If with respect to any
Interest Period Administrative Agent or any Lender (after consultation with
Administrative Agent) shall determine that, by reason of circumstances affecting
the foreign exchange and interbank markets generally, deposits in eurodollars,
in the applicable amounts are not being quoted via Telerate or offered to
Administrative Agent or such Lender for such Interest Period, then
Administrative Agent shall forthwith give notice thereof to Borrower.
Thereafter, until Administrative Agent notifies Borrower that such circumstances
no longer exist, the obligation of the Lenders to make LIBOR Rate Loans and the
right of Borrower to convert any Loan to or continue any Loan as a LIBOR Rate
Loan shall be suspended, and Borrower

 

29



--------------------------------------------------------------------------------

shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or convert the then outstanding principal amount of each such
LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
Administrative Agent and Administrative Agent shall promptly give notice to
Borrower and the other Lenders. Thereafter, until Administrative Agent notifies
Borrower that such circumstances no longer exist, (i) the obligations of the
Lenders to make LIBOR Rate Loans and the right of Borrower to convert any Loan
or continue any Loan as a LIBOR Rate Loan shall be suspended and thereafter
Borrower may select only Base Rate Loans hereunder, and (ii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto as a LIBOR Rate Loan, the
applicable LIBOR Rate Loan shall immediately be converted to a Base Rate Loan
for the remainder of such Interest Period.

SECTION 4.9. Indemnity. Borrower hereby indemnifies each of the Lenders against
any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of Borrower to borrow, continue or convert on
a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Revolving Credit Commitment Percentage of the LIBOR Rate Loans in the
London interbank market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical. A certificate of such
Lender setting forth the basis for determining such amount or amounts necessary
to compensate such Lender shall be forwarded to Borrower through Administrative
Agent and shall be conclusively presumed to be correct save for manifest error.

SECTION 4.10. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;

(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.11 and the
imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or the Issuing Lender); or

 

30



--------------------------------------------------------------------------------

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender, Borrower shall promptly pay to any such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time Borrower shall promptly pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 4.11. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without

 

31



--------------------------------------------------------------------------------

reduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Administrative Agent, Lender or Issuing Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions and (iii) Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrower. Borrower shall indemnify Administrative Agent,
each Lender and the Issuing Lender, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by Administrative Agent, such Lender or
the Issuing Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or the Issuing
Lender (with a copy to Administrative Agent), or by Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing, in the event that Borrower is a resident for tax purposes in the
United States, any Foreign Lender shall deliver to Borrower and Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of Borrower or
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

32



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If Administrative Agent, a Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by Borrower or
with respect to which Borrower has paid additional amounts pursuant to this
Section, it shall pay to Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by Borrower
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of Administrative Agent, such Lender
or the Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that Borrower, upon the request of Administrative Agent, such
Lender or the Issuing Lender, agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent, such Lender or the Issuing
Lender in the event Administrative Agent, such Lender or the Issuing Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require Administrative Agent, any Lender or the
Issuing Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to Borrower or any other
Person.

(g) Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section shall survive the payment in full of the Obligations and the termination
of the Commitments.

SECTION 4.12. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 5.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then Borrower may, at its sole expense and effort, upon notice to
such Lender and Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.9), all of its interests,

 

33



--------------------------------------------------------------------------------

rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that

(i) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 13.9,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts),

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter, and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

SECTION 4.13. Security. The Obligations shall be secured pursuant to the
Security Documents as follows:

(a) each Subsidiary Guarantor shall guarantee the payment and performance of the
Obligations pursuant to the terms of one or more Subsidiary Guaranty Agreements;

(b) each of Borrower and each Domestic Subsidiary shall pledge substantially all
of its personal property assets pursuant to the terms of one or more Security
Agreements;

(c) If at any time the Dollar value of total assets of any Foreign Subsidiary
equals or exceeds four percent (4%) of the aggregate Dollar value of the total
assets of Borrower and its Subsidiaries on a Consolidated basis, then Borrower
shall pledge or cause to be pledged, sixty-six and two-thirds percent (66 2/3%)
of the outstanding stock or other ownership interest in such Foreign Subsidiary
to secure payment and performance of the Obligations; and

(d) If at any time the aggregate Dollar value of total assets of all Foreign
Subsidiaries equals or exceeds five percent (5%) of the aggregate Dollar value
of the total assets of Borrower and its Subsidiaries on a Consolidated basis,
then Borrower shall pledge or cause to be pledged, sixty-six and two-thirds
percent (66 2/3%) of the outstanding stock or other ownership interest in each
Foreign Subsidiary to secure payment and performance of the Obligations.

For purposes of the pledges required by Sections 4.13(c) and (d) above, such
pledges shall be pursuant to one or more Pledge Agreements in form and substance
acceptable to Administrative Agent, and shall be accompanied by such evidences
of ownership as are required by the Applicable Law of the jurisdiction of
organization of each Foreign Subsidiary. Further, such pledges shall be
accompanied by opinions of counsel to such Foreign Subsidiaries as to
enforceability, conflict with laws and perfection, in each case reasonably
acceptable to Administrative Agent.

 

34



--------------------------------------------------------------------------------

ARTICLE V

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1. Closing. The closing shall take place at such place and on such
other date and time as the parties hereto shall mutually agree.

SECTION 5.2. Conditions to Closing. The obligation of the Lenders to close this
Agreement is subject to the satisfaction of each of the following conditions,
each to the reasonable satisfaction of the Lenders:

(a) Executed Loan Documents. This Agreement, any requested Revolving Credit
Notes and/or Swingline Note, the Security Documents, the Landlord Subordination
Agreements, together with any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist thereunder, and Borrower shall have delivered original counterparts
thereof to Administrative Agent.

(b) Closing Certificates; etc.

(i) Officer’s Certificate of Borrower. Administrative Agent shall have received
a certificate from a Responsible Officer, in form and substance satisfactory to
Administrative Agent, to the effect that all representations and warranties of
Borrower and its Subsidiaries contained in this Agreement and the other Loan
Documents are true, correct and complete; that neither Borrower nor any of its
Subsidiaries is in violation of any of the covenants contained in this Agreement
and the other Loan Documents; that, after giving effect to the transactions
contemplated by this Agreement, no Default or Event of Default has occurred and
is continuing; and that Borrower and its Subsidiaries have satisfied each of the
funding conditions.

(ii) Certificate of Secretary of Borrower, the Pledgors and each of the
Subsidiary Guarantors. Administrative Agent shall have received a certificate of
the secretary or assistant secretary of each of Borrower, each entity Pledgor
and the Subsidiary Guarantors certifying as to the incumbency and genuineness of
the signature of each officer of Borrower, each entity Pledgor, or such
Subsidiary Guarantor executing the Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
certificate of limited partnership, articles of incorporation or other
organizational document of Borrower, each entity Pledgor or such Subsidiary
Guarantor and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation, (B) the
bylaws, partnership agreement, operating agreement or other operative document
of Borrower, each entity Pledgor or such Subsidiary Guarantor as in effect on
the date of such certifications, (C) resolutions duly adopted by the Board of
Directors or partners or members of Borrower, each entity Pledgor or such
Subsidiary Guarantor authorizing the borrowings contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5.2(b)(iii).

(iii) Certificates of Good Standing. Administrative Agent shall have received
long-form certificates as of a recent date of the good standing of Borrower,
each entity Pledgor and each of the Subsidiary Guarantors under the laws of its
jurisdiction of organization and, to the extent requested by Administrative
Agent, each other jurisdiction where Borrower, each entity Pledgor and each of
the Subsidiary Guarantors is qualified to do business and a certificate of the
relevant taxing authorities of such jurisdictions certifying that such Person
has filed required tax returns and owes no delinquent taxes.

 

35



--------------------------------------------------------------------------------

(iv) Tax Forms. Administrative Agent shall have received copies of the United
States Internal Revenue Service forms required by Section 4.11(e) hereof.

(c) Opinions of Counsel. Administrative Agent shall have received favorable
opinions of counsel to Borrower, each Pledgor, and the Subsidiary Guarantors
addressed to Administrative Agent and the Lenders with respect to the Loan
Documents, the Lenders’ security interests, and such other matters as the
Lenders shall request.

(d) Collateral.

(i) Filings and Recordings. All filings and recordations that are necessary to
perfect the security interests of the Lenders in the collateral described in the
Security Documents shall have been received by Administrative Agent and
Administrative Agent shall have received evidence satisfactory thereto that upon
such filings and recordations such security interests constitute valid and
perfected first priority Liens therein.

(ii) Pledged Collateral. Administrative Agent shall have received original stock
certificates or other certificates evidencing the capital stock or other
ownership interests pledged pursuant to the Pledge Agreements, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof.

(iii) Lien Search. Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
such entities as Administrative Agent may request under the Uniform Commercial
Code (or applicable judicial docket) as in effect in any state in which any of
its assets are located, indicating among other things that its assets are free
and clear of any Lien except for Permitted Liens.

(iv) Hazard and Liability Insurance. Administrative Agent shall have received
certificates of insurance (naming Administrative Agent as loss payee (and
mortgagee, as applicable) on all certificates for property hazard insurance and
as additional insured on all certificates for liability insurance), evidence of
payment of all insurance premiums for the current policy year of each, and, if
requested by Administrative Agent, copies (certified by a Responsible Officer)
of insurance policies in the form required under the Security Documents and
otherwise in form and substance reasonably satisfactory to Administrative Agent.

(e) Consents; Defaults.

(i) Governmental and Third Party Approvals. Borrower shall have obtained all
necessary approvals, authorizations and consents of any Person and of all
Governmental Authorities (including, without limitation, the Securities and
Exchange Commission, the Federal Trade Commission and all consents required in
connection with any existing bond financings) and courts having jurisdiction
with respect to the Loan Documents.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents, or which, in Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated hereby or thereby.

 

36



--------------------------------------------------------------------------------

(iii) No Event of Default. No Default or Event of Default shall have occurred
and be continuing.

(iv) Payment at Closing; Fee Letter. Borrower shall have paid to Administrative
Agent and the Lenders the fees set forth or referenced in Section 4.3
(including, without limitation, all fees due under the Fee Letter) and any other
accrued and unpaid fees or commissions due hereunder (including, without
limitation, legal fees and expenses) and to any other Person such amount as may
be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

(f) Financial Matters.

(i) Annual Financial Statements. Administrative Agent shall have received the
audited Consolidated financial statements of Borrower, for the years ended
December 31, 2004, December 31, 2005 and December 31, 2006, all in form and
substance satisfactory to Administrative Agent and prepared in accordance with
GAAP, except for required GAAP disclosures.

(ii) Quarterly Financial Statements. Administrative Agent shall have received an
unaudited Borrower prepared Consolidated financial statements of the Borrower
for the fiscal quarter ending March 31, 2007 (including detail by plant and
location).

(iii) Financial Condition Certificate. Borrower shall have delivered to
Administrative Agent a certificate, in form and substance satisfactory to
Administrative Agent, and certified as accurate by a Responsible Officer, that
(A) each Credit Party is Solvent, and (B) attached thereto are calculations
evidencing compliance, as of the Closing Date, on a pro forma basis with the
covenants contained in Article IX hereof.

(g) Miscellaneous.

(i) Notice of Borrowing. Administrative Agent shall have received a Notice of
Borrowing, as applicable, from Borrower in accordance with Section 2.3(a) and a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made after the Closing Date are to be disbursed.

(ii) Existing Debt. All Debt of Borrower and its Subsidiaries, other than Debt
permitted pursuant to Section 10.1, shall be repaid in full and all security
therefor released.

(iii) Due Diligence. Administrative Agent shall have completed, to its
satisfaction, all legal, tax, business and other due diligence with respect to
the business, assets, liabilities, operations and condition (financial or
otherwise) of Borrower and its Subsidiaries in scope and determination
satisfactory to Administrative Agent in its sole discretion, including without
limitation a pre-funding field audit.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to Administrative Agent.
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

SECTION 5.3. Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan

 

37



--------------------------------------------------------------------------------

and/or the Issuing Lender to issue or extend any Letter of Credit are subject to
the satisfaction of the following conditions precedent on the relevant borrowing
continuation, conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date; except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Additional Documents. Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BORROWER

SECTION 6.1. Representations and Warranties. To induce Administrative Agent and
Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, Borrower and its Subsidiaries hereby represent and warrant
to Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that, from and after the Closing Date:

(a) Organization; Power; Qualification. Each of Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, has the power and authority to
own its properties and to carry on its business as now being and hereafter
proposed to be conducted and is duly qualified and authorized to do business in
each jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except to the extent
that the failure to so qualify or be in good standing could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
jurisdictions in which Borrower and its Subsidiaries are organized and qualified
to do business as of the Closing Date are described on Schedule 6.1(a).

(b) Ownership. Each Subsidiary of Borrower as of the Closing Date is listed on
Schedule 6.1(b). As of the Closing Date, Borrower and its Subsidiaries have
outstanding the general or limited partnership interests, capital stock or
membership interests, described on Schedule 6.1(b). All outstanding general or
limited partnership interests, capital stock or membership interests have been
duly authorized and validly issued and are not subject to any preemptive or
similar rights.

(c) Authorization of Agreement, Loan Documents and Borrowing. Each of Borrower
and its Subsidiaries has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of

 

38



--------------------------------------------------------------------------------

Borrower and each of its Subsidiaries party thereto, and each such document
constitutes the legal, valid and binding obligation of Borrower or its
Subsidiary party thereto, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by Borrower and its Subsidiaries of the Loan
Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to Borrower or any of its Subsidiaries, (ii) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of Borrower or any of
its Subsidiaries or any indenture, agreement or other instrument to which such
Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (iv) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement.

(e) Compliance with Law; Governmental Approvals. Each of Borrower and its
Subsidiaries (i) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to the best of its knowledge, threatened attack by direct or collateral
proceeding, (ii) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (iii) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law.

(f) Tax Returns and Payments. Each of Borrower and its Subsidiaries has duly
filed or caused to be filed all federal, state, local and other tax returns
required by Applicable Law to be filed, and has paid, or made adequate provision
for the payment of, all federal, state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable. Such returns accurately reflect in all
material respects all liability for taxes of Borrower and its Subsidiaries for
the periods covered thereby. Except as described on Schedule 6.1(f), there is no
ongoing audit or examination or, to the knowledge of Borrower, other
investigation by any Governmental Authority of the tax liability of Borrower and
its Subsidiaries. No Governmental Authority has asserted any Lien or other claim
against Borrower or any Subsidiary thereof with respect to unpaid taxes which
has not been discharged or resolved. The charges, accruals and reserves on the
books of Borrower and any of its Subsidiaries in respect of federal, state,
local and other taxes for all Fiscal Years and portions thereof since the
organization of Borrower and any of its Subsidiaries are in the judgment of
Borrower adequate, and Borrower does not anticipate any additional taxes or
assessments for any of such years.

(g) Intellectual Property Matters. Each of Borrower and its Subsidiaries owns or
possesses rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and rights with respect to the foregoing which are
required to conduct its

 

39



--------------------------------------------------------------------------------

business. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and
neither Borrower nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.

(h) Environmental Matters. Except as to matters described in Schedule 6.1(h)
which could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:

(i) The properties owned, leased or operated by Borrower and its Subsidiaries
now or in the past do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws;

(ii) Borrower, each Subsidiary and such properties and all operations conducted
in connection therewith are in material compliance, and have been in material
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;

(iii) Neither Borrower nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does Borrower or any Subsidiary thereof have knowledge
or reason to believe that any such notice will be received or is being
threatened;

(iv) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by of Borrower and its Subsidiaries in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of Borrower, threatened, under any Environmental Law to
which Borrower or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
Borrower, any Subsidiary or such properties or such operations; and

(vi) There has been no release, or to the best of Borrower’s knowledge, threat
of release, of Hazardous Materials at or from properties owned, leased or
operated by Borrower or any Subsidiary, now or in the past, in violation of or
in amounts or in a manner that could give rise to liability under Environmental
Laws.

(i) ERISA.

(i) As of the Closing Date, neither Borrower nor any ERISA Affiliate maintains
or contributes to, or has any obligation under, any Employee Benefit Plans other
than those identified on Schedule 6.1(i);

(ii) Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all

 

40



--------------------------------------------------------------------------------

Employee Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the Internal
Revenue Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired. No
liability has been incurred by Borrower or any ERISA Affiliate which remains
unsatisfied for any taxes or penalties with respect to any Employee Benefit Plan
or any Multiemployer Plan;

(iii) As of the Closing Date, no Pension Plan has been terminated for which the
liabilities have not been satisfied in full, nor has any accumulated funding
deficiency (as defined in Section 412 of the Code) been incurred (without regard
to any waiver granted under Section 412 of the Code), nor has any funding waiver
from the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has Borrower or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 412 of
the Code, Section 302 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 412 of the Code or Section 302 of
ERISA, nor has there been any event requiring any disclosure under
Section 4041(c)(3)(c) or 4063(a) of ERISA with respect to any Pension Plan;

(iv) Neither Borrower nor any ERISA Affiliate has: (A) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (B) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, (C) failed to make a required contribution or payment to a Multiemployer
Plan, or (D) failed to make a required installment or other required payment
under Section 412 of the Code;

(v) No Termination Event has occurred or is reasonably expected to occur which
could reasonably result in liability in excess of $2,000,000 in the aggregate,
other than a Termination Event described in clause (d) of the definition
thereof, in which case adequate reserves in respect thereof have been
established on the books of Borrower or the affected ERISA Affiliate to the
extent required by GAAP; and

(vi) No proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the best knowledge of
Borrower after due inquiry, threatened concerning or involving any (A) employee
welfare benefit plan (as defined in Section 3(1) of ERISA) currently maintained
or contributed to by Borrower or any ERISA Affiliate, (B) Pension Plan or
(C) Multiemployer Plan.

(j) Margin Stock. Neither Borrower nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans, or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors.

(k) Government Regulation. Neither Borrower nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither Borrower nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Public Utility Holding Company Act of 1935 or the Interstate Commerce Act, each
as amended, or any other Applicable Law which limits its ability to incur or
consummate the transactions contemplated hereby.

 

41



--------------------------------------------------------------------------------

(l) Material Contracts. Schedule 6.1(l) sets forth a complete and accurate list
of all Material Contracts of Borrower and its Subsidiaries in effect as of the
Closing Date not listed on any other Schedule hereto; other than as set forth in
Schedule 6.1(l), each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. Borrower and its
Subsidiaries have delivered to Administrative Agent a true and complete copy of
each Material Contract required to be listed on Schedule 6.1(l) or any other
Schedule hereto. Neither Borrower nor any Subsidiary (nor, to the knowledge of
Borrower, any other party thereto) is in breach of or in default under any
Material Contract in any material respect.

(m) Employee Relations. Each of Borrower and its Subsidiaries has a stable work
force in place and is not, as of the Closing Date, party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 6.1(m). Borrower
knows of no pending, threatened or contemplated strikes, work stoppage or other
collective labor disputes involving its employees or those of its Subsidiaries.

(n) Burdensome Provisions. Neither Borrower nor any Subsidiary thereof is a
party to any indenture, agreement, lease or other instrument, or subject to any
corporate or partnership restriction, Governmental Approval or Applicable Law
which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect. Borrower and its
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its capital stock to Borrower or
any Subsidiary or to transfer any of its assets or properties to Borrower or any
other Subsidiary in each case other than existing under or by reason of the Loan
Documents or Applicable Law.

(o) Financial Statements. The audited Consolidated balance sheet of Borrower and
its Consolidated Subsidiaries, as of December 31, 2006 and related audited
statements of income and retained earnings and cash flows, as of December 31,
2006 and related unaudited interim statements of income and retained earnings
and cash flows, copies of which have been furnished to Administrative Agent and
each Lender, are complete and correct and fairly present on a Consolidated basis
the assets, liabilities and financial position of each Consolidated group as at
such date, and the results of the operations and cash flows for the periods then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP. Except as disclosed on a
Schedule 6.1(t) attached hereto, Borrower and its Subsidiaries have no Debt,
obligation or other unusual forward or long-term commitment which is not fairly
reflected in the foregoing financial statements or in the notes thereto.

(p) No Material Adverse Change. Since December 31, 2006, there has been no
material adverse change in the properties, business, operations, prospects, or
condition (financial or otherwise) of Borrower and its Subsidiaries and no event
has occurred or condition arisen that could reasonably be expected to have a
Material Adverse Effect.

(q) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, Borrower and its Subsidiaries, taken as a whole, will
be Solvent.

 

42



--------------------------------------------------------------------------------

(r) Titles to Properties. Schedule 6.1(r) sets forth a list of each parcel of
material real property owned or leased by Borrower or its Subsidiaries. Each of
Borrower and its Subsidiaries has such title to the real property owned or
leased by it as is necessary or desirable to the conduct of its business and
valid and legal title to all of its personal property and assets, including, but
not limited to, those reflected on the balance sheets of Borrower and its
Subsidiaries delivered pursuant to Section 6.1(o), except those which have been
disposed of by Borrower or its Subsidiaries subsequent to such date which
dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder.

(s) Liens. None of the properties and assets of Borrower or any Subsidiary
thereof is subject to any Lien, except Liens permitted pursuant to Section 10.2.
No financing statement under the Uniform Commercial Code of any state which
names Borrower or any Subsidiary thereof or any of their respective trade names
or divisions as debtor and which has not been terminated, has been filed in any
state or other jurisdiction and neither Borrower nor any Subsidiary thereof has
signed any such financing statement or any security agreement authorizing any
secured party thereunder to file any such financing statement, except to perfect
those Liens permitted by Section 10.2 hereof and any filings made for notice
purposes only with respect to any operating lease.

(t) Debt and Guaranty Obligations. Schedule 6.1(t) is a complete and correct
listing of all Debt and Guaranty Obligations of Borrower and its Subsidiaries as
of the Closing Date in excess of $100,000. Borrower and its Subsidiaries have
performed and are in compliance with all of the terms of such Debt and Guaranty
Obligations and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with notice or lapse of time or
both would constitute such a default or event of default on the part of Borrower
or its Subsidiaries exists with respect to any such Debt or Guaranty Obligation.

(u) Litigation. Except for matters existing on the Closing Date which are set
forth on Schedule 6.1(u), there are no actions, suits or proceedings pending
nor, to the knowledge of Borrower, threatened against or in any other way
relating adversely to or affecting Borrower or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority for which liability to Borrower or its
Subsidiaries may equal or exceed $250,000.

(v) Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by Borrower or any Subsidiary thereof under any Material
Contract or judgment, decree or order to which Borrower or its Subsidiaries is a
party or by which Borrower or its Subsidiaries or any of their respective
properties may be bound or which would require Borrower or its Subsidiaries to
make any payment thereunder prior to the scheduled maturity date therefor.

(w) Accuracy and Completeness of Information. All written information, reports
and other papers and data produced by or on behalf of Borrower or any Subsidiary
thereof (other than financial projections, which shall be subject to the
standard set forth in Section 7.1(c)) and furnished to the Lenders were, at the
time the same were so furnished, complete and correct in all respects to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter. No document furnished or written statement made to
Administrative Agent or the Lenders by Borrower or any Subsidiary thereof in
connection with the negotiation, preparation or execution of this Agreement or
any of the Loan Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of Borrower or its Subsidiaries or omits
or will omit to state a fact necessary in order to

 

43



--------------------------------------------------------------------------------

make the statements contained therein not misleading. Borrower is not aware of
any facts which it has not disclosed in writing to Administrative Agent having a
Material Adverse Effect, or insofar as Borrower can now foresee, which could
reasonably be expected to have a Material Adverse Effect.

(x) OFAC. Neither Borrower nor any Subsidiary or Affiliate thereof (i) is a
Sanctioned Person, (ii) has a substantial portion of its assets in Sanctioned
Countries or (iii) derives a substantial portion of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
The proceeds of any Extensions of Credit will not be used and have not been used
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country.

SECTION 6.2. Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 13.11, Borrower will furnish or cause to be furnished to
Administrative Agent at Administrative Agent’s Office at the address set forth
in Section 13.1 and to the Lenders at their respective addresses as set forth on
the Register, or such other office as may be designated by Administrative Agent
and Lenders from time to time:

SECTION 7.1. Financial Statements.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within fifty (50) calendar days after the end of the first three (3) fiscal
quarters of each Fiscal Year, an unaudited Consolidated and consolidating
balance sheet of Borrower and its Subsidiaries as of the close of such fiscal
quarter and unaudited Consolidated and consolidating statements of income,
retained earnings and cash flows for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail and, for periods following the anniversary of the Closing
Date, setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
Borrower in accordance with GAAP (excluding required GAAP disclosures) and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by a Responsible Officer of
Borrower to present fairly in all material respects the financial condition of
Borrower and its Subsidiaries on a Consolidated and consolidating basis as of
their respective dates and the results of operations of Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments.

(b) Annual Financial Statements. As soon as practicable and in any event within
one hundred five (105) calendar days after the end of each Fiscal Year, an
audited Consolidated and an

 

44



--------------------------------------------------------------------------------

unaudited consolidating balance sheet of Borrower and its Subsidiaries as of the
close of such Fiscal Year and audited Consolidated and an unaudited
consolidating statements of income, retained earnings and cash flows for the
Fiscal Year then ended, including the notes thereto, all in reasonable detail
and, for periods following the anniversary of the Closing Date, setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year. The audited financial statements shall be prepared by
KPMG, LLP, or other independent certified public accounting firm acceptable to
Administrative Agent in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
year, and accompanied by a report thereon by such certified public accountants
that is not qualified with respect to scope limitations imposed by Borrower or
any of its Subsidiaries or with respect to accounting principles followed by
Borrower or any of its Subsidiaries not in accordance with GAAP.

(c) Annual Financial Projections. As soon as practicable and in any event within
thirty (30) calendar days after the end of each Fiscal Year, financial
projections of Borrower and its Subsidiaries for the next succeeding Fiscal Year
certified by a Responsible Officer of Borrower to present fairly in all material
respects the financial projections of Borrower and its Subsidiaries.

SECTION 7.2. Officer’s Compliance Certificate. As soon as practicable and in any
event within fifty (50) days after the end of each fiscal quarter of each Fiscal
Year, and at such other times as Administrative Agent shall reasonably request,
a certificate of a Responsible Officer or the treasurer of Borrower in the form
of Exhibit F attached hereto (an “Officer’s Compliance Certificate”).

SECTION 7.3. Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 7.1(b), a certificate of the independent public
accountants certifying such financial statements addressed to Administrative
Agent for the benefit of the Lenders:

(a) stating that in making the examination necessary for the certification of
such financial statements, with respect to financial matters, they obtained no
knowledge of any Default or Event of Default or, if such is not the case,
specifying such Default or Event of Default and its nature and period of
existence; and

(b) including the calculations prepared by such accountants required to
establish whether or not Borrower and its Subsidiaries are in compliance with
the financial covenants set forth in Article IX hereof as at the end of each
respective period.

SECTION 7.4. Other Reports.

(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
Borrower or its Board of Directors by its independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto; and

(b) such other information regarding the operations, business affairs and
financial condition of Borrower or any of its Subsidiaries as Administrative
Agent or any Lender may reasonably request.

SECTION 7.5. Notice of Litigation and Other Matters. Prompt (but in no event
later than five (5) days after an officer of Borrower obtains knowledge thereof)
telephonic and written notice of:

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving Borrower or any Subsidiary thereof or any of
their respective properties, assets or businesses in which the uninsured amount
in controversy exceeds $250,000;

 

45



--------------------------------------------------------------------------------

(b) any notice of any violation received by Borrower or any Subsidiary thereof
from any Governmental Authority including, without limitation, any notice of
violation of Environmental Laws which in any such case could reasonably be
expected to have a Material Adverse Effect;

(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against Borrower or any Subsidiary thereof;

(d) any attachment, judgment, lien, levy or order exceeding $250,000 that may be
assessed against or threatened against Borrower or any Subsidiary thereof;

(e) (i) any Default or Event of Default, (ii) the occurrence or existence of any
event or circumstance that foreseeably will become a Default or Event of Default
or (iii) any event which constitutes or which with the passage of time or giving
of notice or both would constitute a default or event of default under any
Material Contract to which Borrower or any of its Subsidiaries is a party or by
which Borrower or any Subsidiary thereof or any of their respective properties
may be bound;

(f) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by Borrower or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor
concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) Borrower obtaining knowledge or reason to know
that Borrower or any ERISA Affiliate has filed or intends to file a notice of
intent to terminate any Pension Plan under a distress termination within the
meaning of Section 4041(c) of ERISA; and

(g) any event which makes any of the representations set forth in Section 6.1
inaccurate in any respect.

SECTION 7.6. Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of Borrower to
Administrative Agent or any Lender whether pursuant to this Article VII or any
other provision of this Agreement, or any other Loan Documents, shall, at the
time the same is so furnished, comply with the representations and warranties
set forth in Section 6.1(x).

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 13.11, Borrower will, and will cause each of its Subsidiaries to:

SECTION 8.1. Preservation of Existence and Related Matters. Except as permitted
by Section 12.4, preserve and maintain its separate corporate, partnership or
limited liability company existence and all rights, franchises, licenses and
privileges necessary to the conduct of its business, and

 

46



--------------------------------------------------------------------------------

qualify and remain qualified as a foreign corporation, limited partnership or
limited liability company and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect.

SECTION 8.2. Maintenance of Property. In addition to the requirements of any of
the Security Documents, protect and preserve all properties useful in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition all
buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all renewals, replacements and additions
to such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.

SECTION 8.3. Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as are required by Applicable Law and as
are required by any Security Documents (including, without limitation, hazard
and business interruption insurance), and on the Closing Date and from time to
time thereafter deliver to Administrative Agent upon its request a detailed list
of the insurance then in effect, stating the names of the insurance companies,
the amounts and rates of the insurance, the dates of the expiration thereof and
the properties and risks covered thereby.

SECTION 8.4. Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 8.5. Payment and Performance of Obligations. Pay and perform all
Obligations and Guaranty Obligations, as applicable, under this Agreement and
the other Loan Documents, and pay or perform (a) all taxes, assessments and
other governmental charges that may be levied or assessed upon it or any of its
property, and (b) all other indebtedness, obligations and liabilities in
accordance with customary trade practices; provided, that Borrower or such
Subsidiary may contest any item described in clauses (a) or (b) of this
Section 8.5 in good faith so long as adequate reserves are maintained with
respect thereto in accordance with GAAP.

SECTION 8.6. Compliance With Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business.

SECTION 8.7. Environmental Laws. In addition to and without limiting the
generality of Section 8.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability

 

47



--------------------------------------------------------------------------------

under any Environmental Laws applicable to the operations of Borrower or any
such Subsidiary, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor.

SECTION 8.8. Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) comply with all material applicable provisions of
ERISA and the regulations and published interpretations thereunder with respect
to all Employee Benefit Plans, (b) not take any action or fail to take action
the result of which could be a material liability to the PBGC or to a
Multiemployer Plan, (c) not participate in any prohibited transaction that could
result in any civil penalty under ERISA or tax under the Code and (d) operate
each Employee Benefit Plan in such a manner that will not incur any material tax
liability under Section 4980B of the Code or any material liability to any
qualified beneficiary as defined in Section 4980B of the Code and (e) furnish to
Administrative Agent upon Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
Administrative Agent.

SECTION 8.9. Compliance with Agreements. Comply in all material respects with
each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract.

SECTION 8.10. Visits and Inspections. Permit representatives of Administrative
Agent not more than twice in any calendar year or any time after an Event of
Default, from time to time, to visit and inspect its properties; inspect, audit
and make extracts from its books, records and files, including, but not limited
to, management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects.
All such inspections and audits shall be at the sole expense of Borrower.

SECTION 8.11. Additional Subsidiaries.

(a) Within thirty (30) days after the creation or acquisition of any Domestic
Subsidiary of Borrower, cause to be executed and delivered to Administrative
Agent (i) a duly executed Security Agreement by such Domestic Subsidiary and a
duly executed joinder agreement to the Subsidiary Guaranty, each in form and
substance reasonably satisfactory to Administrative Agent, (ii) updated
Schedules 7.1(a), 7.1(b) and 7.1(r) reflecting the creation or acquisition of
such Subsidiary, (iii) any other documents and certificates as may be requested
by Administrative Agent; and

(b) Within thirty (30) days after the creation or acquisition of any Foreign
Subsidiary of Borrower, Borrower shall comply with the requirements of Sections
4.13(c) and (d) hereof with respect to such Foreign Subsidiary, and cause to be
executed and delivered to Administrative Agent (i) updated Schedules 7.1(a),
7.1(b) and 7.1(r) reflecting the creation or acquisition of such Foreign
Subsidiary and (ii) any other documents and certificates as may be requested by
Administrative Agent.

SECTION 8.12. Use of Proceeds of Extensions of Credit. Use the proceeds of the
Extensions of Credit (a) to refinance existing Debt of Borrower, (b) for working
capital and general corporate requirements of Borrower and its Subsidiaries and
(c) Permitted Acquisitions.

SECTION 8.13. Principal Depository. Maintain Citibank or any Lender as its
principal depository bank, including for maintenance of business, cash
management and operating and administrative accounts.

 

48



--------------------------------------------------------------------------------

SECTION 8.14. Further Assurances. Make, execute and deliver all such additional
and further acts, things, deeds and instruments as Administrative Agent or the
Required Lenders (through Administrative Agent) may reasonably require to
document and consummate the transactions contemplated hereby and to vest
completely in and insure Administrative Agent and the Lenders their respective
rights under this Agreement, the Letters of Credit and the other Loan Documents.

ARTICLE IX

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 13.11 hereof, from and after the Closing Date, Borrower and its
Subsidiaries on a Consolidated basis will not:

SECTION 9.1. Cash Flow Leverage Ratio. As of any fiscal quarter end during any
period set forth below, permit the ratio (the “Cash Flow Leverage Ratio”) of
(a) Senior Funded Debt on such date to (b) EBITDA for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date to
be greater than 3.0 to 1.0.

SECTION 9.2. Tangible Net Worth. Maintain on a consolidated basis Tangible Net
Worth equal to at least $50,000,000.

SECTION 9.3. Capital Expenditures. Spend or incur Capital Expenditures in an
amount greater than $5,000,000 in any single Fiscal Year on a Consolidated
basis, without the prior written consent of Administrative Agent.

SECTION 9.4. Net Income. As of any fiscal quarter end, permit the net income of
Borrower and its Subsidiaries on a consolidated basis, determined in accordance
with GAAP, to be less than $1.00 for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 13.11, Borrower will not and will not permit any of its Subsidiaries
to:

SECTION 10.1. Limitations on Debt. Create, incur, assume or suffer to exist any
Debt except:

(a) the Obligations (excluding Hedging Obligations permitted pursuant to
Section 10.1 (b));

(b) Debt incurred in connection with a Hedging Agreement with a counterparty and
upon terms and conditions (including interest rate) reasonably satisfactory to
Administrative Agent; provided, that any counterparty that is a Lender shall be
deemed satisfactory to Administrative Agent.

 

49



--------------------------------------------------------------------------------

(c) Debt existing on the Closing Date and not otherwise permitted under this
Section 10.1, as set forth on Schedule 6.1(t) and the renewal and refinancing
(but not the increase in the aggregate principal amount) thereof;

(d) Debt of Borrower and its Subsidiaries incurred in connection with
Capitalized Leases in an aggregate amount not to exceed $250,000 on any date of
determination;

(e) purchase money Debt of Borrower and its Subsidiaries in an aggregate amount
not to exceed $250,000 on any date of determination;

(f) intercompany Debt owed by any Credit Party to another Credit Party;

(g) Guaranty Obligations (including, without limitation, the Subsidiary
Guaranteed Obligations) in favor of Administrative Agent for the benefit of
Administrative Agent and the Lenders; and

(h) Guaranty Obligations with respect to Debt permitted pursuant to subsections
(a) through (f) of this Section 10.1.

SECTION 10.2. Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including,
without limitation, shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:

(a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(b) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings;

(c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;

(d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, materially detract from the value of such property or impair the use
thereof in the ordinary conduct of business;

(e) Liens of Administrative Agent for the benefit of Administrative Agent and
the Lenders;

(f) Liens not otherwise permitted by this Section 10.2 and in existence on the
Closing Date and described on Schedule 10.2; and

(g) Liens securing Debt permitted under Sections 10.1(d) and (e); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Debt, (iii)

 

50



--------------------------------------------------------------------------------

the amount of Debt secured thereby is not increased and (iv) the principal
amount of Debt secured by any such Lien shall at no time exceed one hundred
percent (100%) of the original purchase price or principal portion of the lease
payment amount of such property at the time it was acquired.

SECTION 10.3. Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of Debt
or other obligation or security, substantially all or a portion of the business
or assets of any other Person or any other investment or interest whatsoever in
any other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person except:

(a) investments (i) in Subsidiaries existing on the Closing Date, (ii) in
Subsidiaries formed or acquired after the Closing Date so long as Borrower and
its Subsidiaries comply with the applicable provisions of Section 8.11 and
(iii) the other existing loans, advances and investments described on Schedule
10.3 existing on the Closing Date;

(b) investments in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper, variable
or fixed rate notes maturing no more than six (6) months from the date of
acquisition thereof and issued by, or guaranteed by, a domestic corporation
rated A-1 (or the equivalent thereof) or better by Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc. or P-1 (or the
equivalent thereof) or better by Moody’s Investors Service, Inc.,
(iii) certificates of deposit maturing no more than one year from the date of
creation thereof issued by any of the Lenders or commercial banks incorporated
under the laws of the United States of America, each having combined capital,
surplus and undivided profits of not less than $500,000,000 and having a rating
of “A” or better by a nationally recognized rating agency, or (iv) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder (such
investments described in items (i) through (iv) above, “Cash Equivalents”);

(c) Hedging Agreements permitted pursuant to Section 10.1; and

(d) So long as no Default or Event of Default has occurred and is continuing, or
would result therefrom, Permitted Acquisitions.

SECTION 10.4. Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:

(a) any Subsidiary of Borrower may merge (i) with any Subsidiary of Borrower or
(ii) with Borrower; provided that in the case of clause (i), if any Subsidiary
party to such merger is a Subsidiary Guarantor, then the surviving entity shall
continue to be a Subsidiary Guarantor and, in the case of clause (ii), Borrower
shall be the surviving entity; and

(b) any Subsidiary of Borrower may wind-up into Borrower or any Subsidiary of
Borrower; provided that if the Subsidiary winding up is a Subsidiary Guarantor,
then such Subsidiary shall wind up into Borrower or a Subsidiary Guarantor.

 

51



--------------------------------------------------------------------------------

SECTION 10.5. Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:

(a) the sale of inventory in the ordinary course of business;

(b) the sale of obsolete assets no longer used or usable in the business of
Borrower or any of its Subsidiaries;

(c) the transfer of assets to Borrower or any Subsidiary Guarantor pursuant to
Section 10.4(b); and

(d) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof.

SECTION 10.6. Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its ownership interests; purchase, redeem, retire or
otherwise acquire, directly or indirectly, any of its ownership interests, or
make any distribution of cash, property or assets among the holders of its
ownership interests, or make any change in its capital structure; provided that
Borrower or any Subsidiary may pay dividends or make distributions so long as
(a) at the time of such dividend or distribution no Event of Default exists or
would result therefrom, and (b) at the time of such dividend or distribution and
after giving proforma effect thereto as if such dividend or distribution had
occurred at the beginning of the applicable four-quarter period, Borrower is in
compliance with the financial covenants set forth in Article IX hereof.

SECTION 10.7. Limitations on Exchange and Issuance of Ownership Interests.
Issue, sell or otherwise dispose of any class or series of its ownership
interests that, by its terms or by the terms of any security into which it is
convertible or exchangeable, is, or upon the happening of an event or passage of
time would be, (a) convertible or exchangeable into Debt or (b) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part, or has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.

SECTION 10.8. Transactions with Affiliates. Except for transactions permitted by
Sections 10.3 and 10.6, directly or indirectly (a) make any loan or advance to,
or purchase or assume any note or other obligation to or from, any of its
officers, directors, partners or other Affiliates, or to or from any member of
the immediate family of any of its officers, directors, partners or other
Affiliates, or subcontract any operations to any of its Affiliates, except for
loans and advances to employees in the ordinary course of business not to exceed
$100,000 in the aggregate at any one time outstanding during the term of this
Agreement, or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates, except pursuant to the
reasonable requirements of its business and upon fair and reasonable terms that
are no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not its Affiliate, and, if not in the ordinary course
of business, are fully disclosed to and approved in writing by the Required
Lenders prior to the consummation thereof.

SECTION 10.9. Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) amend, modify or change
its articles of organization or limited partnership certificate (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws, regulations, operating agreement or partnership agreement (or other
similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders.

 

52



--------------------------------------------------------------------------------

SECTION 10.10. Restrictive Agreements.

(a) Negative Pledges. Enter into any Debt which contains any negative pledge on
assets or any covenants more restrictive than the provisions of Articles VIII,
IX and X hereof, or which restricts, limits or otherwise encumbers its ability
to incur Liens on or with respect to any of its assets or properties other than
the assets or properties securing such Debt.

(b) Restrictions on Dividends. Enter into or permit to exist any agreement which
impairs or limits the ability of any Subsidiary of Borrower to pay dividends or
distributions to Borrower, except for customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary or assets that are to be sold and such sale is permitted hereunder;
and any indenture agreement, instrument or other arrangement relating to the
assets or business of any Subsidiary and existing prior to the consummation of
the acquisition in which such Subsidiary or its affected assets were acquired.

SECTION 10.11. Nature of Business. Alter the character or conduct of the
business conducted by Borrower and its Subsidiaries as of the Closing Date.

SECTION 10.12. Impairment of Security Interests. Take or omit to take any
action, which might or would have the result of materially impairing the
security interests in favor of Administrative Agent with respect to the
Collateral or grant to any Person (other than Administrative Agent for the
benefit of itself and the Lenders pursuant to the Security Documents) any
interest whatsoever in the Collateral, except for Liens permitted under
Section 10.2 and asset sales permitted under Section 10.5.

ARTICLE XI

DEFAULT AND REMEDIES

SECTION 11.1. Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations.
Borrower shall default in any payment of principal of any Loan, Note or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

(b) Other Payment Default. Borrower or any Subsidiary thereof shall default in
the payment when and as due (whether at maturity, by reason of acceleration or
otherwise) of interest on any Loan, Note or Reimbursement Obligation or the
payment of any other Obligation and such default shall continue unremedied for
three (3) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party under this
Agreement, any other Loan Document or any amendment hereto or thereto, shall at
any time prove to have been incorrect or misleading in any material respect when
made or deemed made.

 

53



--------------------------------------------------------------------------------

(d) Default in Performance of Certain Covenants. Borrower or any Subsidiary
thereof shall default in the performance or observance of any covenant or
agreement contained in Sections 4.13, 7.1, 7.2 or 7.5(e)(i) or Articles IX or X
of this Agreement.

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
shall default in the performance or observance of any term, covenant, condition
or agreement contained in this Agreement (other than as specifically provided
for otherwise in this Section 11.1) or any other Loan Document and such default
shall continue for a period of thirty (30) days after written notice thereof has
been given to Borrower by Administrative Agent.

(f) Hedging Agreement. Borrower or any Subsidiary thereof shall default in the
performance or observance of any terms, covenant, condition or agreement under
any Hedging Agreement (including, without limitation, any payment obligation).

(g) Debt Cross-Default. Any Credit Party shall (i) default in the payment of any
Debt (other than the Loans or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $50,000 beyond the period of
grace if any, provided in the instrument or agreement under which such Debt was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Debt (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding amount of which Debt is in excess of
$50,000 or contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, any such Debt to
become due or repurchased, prepaid or redeemed prior to its stated maturity (any
applicable grace period having expired).

(h) Other Cross-Defaults. Any Credit Party shall default in the payment when
due, or in the performance or observance, of any obligation or condition of any
Material Contract which default is not cured within any applicable cure period,
unless, but only as long as, the existence of any such default is being
contested by such Credit Party in good faith by appropriate proceedings and
adequate reserves in respect thereof have been established on the books of such
Credit Party to the extent required by GAAP.

(i) Change in Control. There occurs any Change of Control with respect to
Borrower.

(j) Voluntary Bankruptcy Proceeding. Any Credit Party shall (i) commence a
voluntary case under the federal bankruptcy laws (as now or hereafter in
effect), (ii) file a petition seeking to take advantage of any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or composition for adjustment of debts, (iii) consent to or fail to contest
in a timely and appropriate manner any petition filed against it in an
involuntary case under such bankruptcy laws or other laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.

(k) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party thereof in any court of competent
jurisdiction seeking (i) relief under the federal bankruptcy laws (as now or
hereafter in effect) or under any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for Borrower or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall

 

54



--------------------------------------------------------------------------------

continue without dismissal or stay for a period of ninety (90) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.

(l) Failure of Agreements. Any material provision of this Agreement or any
material provision of any other Loan Document shall for any reason cease to be
valid and binding on any Person party thereto or any such Person shall so state
in writing, or any Loan Document shall for any reason cease to create a valid
and perfected first priority Lien on, or security interest in, any of the
collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof.

(m) Termination Event. The occurrence of any of the following events:
(i) Borrower or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Section 412 of the
Code, Borrower or any ERISA Affiliate is required to pay as contributions
thereto, (ii) an accumulated funding deficiency in excess of $250,000 occurs or
exists, whether or not waived, with respect to any Pension Plan, (iii) a
Termination Event which could reasonably result in liability in excess of
$250,000 in the aggregate, other than a Termination Event described in clause
(c) of the definition thereof, (iv) a Termination Event described in clause
(c) of the definition thereof, unless adequate reserves in respect thereof have
been established on the books of Borrower or the affected ERISA Affiliate to the
extent required by GAAP, or (iv) Borrower or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from any such Multiemployer Plan and the plan sponsor of such Multiemployer
Plans notifies such withdrawing employer that such employer has incurred a
withdrawal liability requiring payments in an amount exceeding $250,000.

(n) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $250,000 in any Fiscal Year
shall be entered against any Credit Party by any court and such judgment or
order shall continue without discharge or stay for a period of thirty (30) days.

(o) Environmental. Any one or more Environmental Claims shall have been asserted
against any Credit Party; Borrower and any its Subsidiaries would be reasonably
likely to incur liability as a result thereof; and such liability would be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect.

SECTION 11.2. Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, Administrative Agent may, or upon the request
of the Required Lenders, Administrative Agent shall, by notice to Borrower:

(a) Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
Borrower to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 11.1(j) or (k),
the Credit Facility shall be automatically terminated and all Obligations (other
than Hedging

 

55



--------------------------------------------------------------------------------

Obligations) shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding.

(b) Letters of Credit. With respect to all Letters of Credit as to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to the preceding paragraph, Borrower shall at such time deposit in a
cash collateral account opened by Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by Administrative Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations on a pro rata
basis. After all such Letters of Credit shall have expired or been fully drawn
upon, the Reimbursement Obligation shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of Borrower’s Obligations.

SECTION 11.3. Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration
of the rights and remedies of Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
Borrower, any of its Subsidiaries, Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

SECTION 11.4. Crediting of Payments and Proceeds. In the event that Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 11.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (ratably among Administrative Agent and the Issuing Lender in
proportion to the respective amounts described in this clause First payable to
them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);

 

56



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);

Fifth, to Administrative Agent for the account of the Issuing Lender, to cash
collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Applicable Law.

SECTION 11.5. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders and
Administrative Agent under Sections 3.3, 4.3 and 13.2) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 4.3 and 13.2.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

ARTICLE XII

ADMINISTRATIVE AGENT

SECTION 12.1. Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Citibank to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Administrative Agent,
the Lenders and the Issuing Lender, and neither Borrowers nor any Subsidiary
thereof shall have rights as a third party beneficiary of any of such
provisions.

 

57



--------------------------------------------------------------------------------

SECTION 12.2. Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrowers or any Subsidiary or other Affiliate thereof as if
such Person were not Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

SECTION 12.3. Exculpatory Provisions. Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 13.11 and Section 11.2) or (ii) in the absence of its own
gross negligence or willful misconduct. Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to Administrative Agent by Borrower, a Lender or the Issuing Lender.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

58



--------------------------------------------------------------------------------

SECTION 12.4. Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 12.5. Delegation of Duties. Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

SECTION 12.6. Resignation of Administrative Agent. Administrative Agent may at
any time give notice of its resignation to the Lenders, the Issuing Lender and
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above provided that if Administrative
Agent shall notify Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender and the Issuing Lender directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 13.2 shall

 

59



--------------------------------------------------------------------------------

continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

(b) Any resignation by Citibank as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Lender and Swingline Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

SECTION 12.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

SECTION 12.8. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as Administrative Agent, a Lender or the
Issuing Lender hereunder.

SECTION 12.9. Collateral and Guaranty Matters. The Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any Collateral granted to or held by Administrative
Agent, for the ratable benefit of itself and the Lenders, under any Loan
Document (i) upon repayment of the outstanding principal of and all accrued
interest on the Loans, payment of all outstanding fees and expenses hereunder,
the termination of the Lenders’ Commitments and the expiration or termination of
all Letters of Credit, (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) subject to Section 13.11, if approved, authorized or ratified in
writing by the Required Lenders; and

(b) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

Upon request by Administrative Agent at any time, the Required Lenders will
confirm in writing Administrative Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

 

60



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1. Notices.

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery or sent
via electronic mail, posting on an internet web page, telecopy, recognized
overnight courier service or certified mail, return receipt requested, and shall
be presumed to be received by a party hereto (i) on the date of delivery if
delivered by hand or sent by electronic mail, posting on an internet web page,
telecopy, (ii) on the next Business Day if sent by recognized overnight courier
service and (iii) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to Administrative Agent as
understood by Administrative Agent will be deemed to be the controlling and
proper notice in the event of a discrepancy with or failure to receive a
confirming written notice.

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

If to Borrower:    Radyne Corporation    3138 East Elwood St.    Phoenix,
Arizona 85034    Attention: Malcolm Persen, CFO    Telephone No.: (602) 437-9620
   Telecopy No.: (602) 437-3781 With copies to:    Radyne Corporation    3138
East Elwood St.    Phoenix, Arizona 85034    Attention: Garry Kline    Telephone
No.: (602) 889-3245    Telecopy No.: (602) 437-3781 If to Citibank as   
Citibank, N.A. Administrative Agent:    Agency Services (for payments and    210
W. Lexington Drive borrowing requests)    Glendale, CA 91203    Attention: Gohar
Karapetyan    Telephone No.: (818) 662-2618    Telecopy No.: (866) 634-5642
Other notices to    Citibank, N.A. Administrative Agent:    8401 N. Central
Expressway    Suite 500    Dallas, TX 75225    Attention: Bill McCoy   
Telephone No.: (972) 419-3351    Telephone No.: (817) 348-7157    Telecopy No.:
(972) 419-3589 If to any Lender:    To the address set forth on the Register
hereto

 

61



--------------------------------------------------------------------------------

(c) Administrative Agent’s Office. Administrative Agent hereby designates its
office located at the address set forth above, or any subsequent office which
shall have been specified for such purpose by written notice to Borrower and
Lenders, as Administrative Agent’s Office referred to herein, to which payments
due are to be made and at which Loans will be disbursed and Letters of Credit
issued.

SECTION 13.2. Expenses; Indemnity.

(a) Costs and Expenses. Borrower and each other Credit Party, jointly and
severally, shall pay (i) all reasonable out-of-pocket expenses incurred by
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for Administrative Agent, any Lender or
the Issuing Lender), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnification by Borrower. Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), each Lender and the Issuing Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by Borrower
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by Borrower or any of its Subsidiaries, or any environmental liability
related in any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower, and regardless of whether any
Indemnitee is a party thereto, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

62



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), the
Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s
applicable percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or the Issuing Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 4.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 13.3. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of Borrower or
any other Credit Party against any and all of the obligations of Borrower or
such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Issuing Lender, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender, the Swingline Lender or
their respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify Borrower and Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

63



--------------------------------------------------------------------------------

SECTION 13.4. Governing Law.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, and construed in accordance with, the
law of the State of Texas, without reference to the conflicts or choice of law
principles thereof.

(b) Submission to Jurisdiction. Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of Texas sitting in Dallas County and of the United States
District Court sitting in Dallas County, Texas, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Texas State court or, to the fullest extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that Administrative Agent, any Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against Borrower or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 13.5. Waiver of Jury Trial; Binding Arbitration.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(b) This Section concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (i) this
Agreement (including any renewals, extensions or modifications); or (ii) any
document related to this Agreement (collectively a “Claim”). For the purposes of
this arbitration provision only, the term “parties” shall include any parent
corporation, subsidiary or Affiliate of any Lender involved in the servicing,
management or administration of any obligation described or evidenced by this
Agreement.

 

64



--------------------------------------------------------------------------------

(c) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Arbitration Act”). The Arbitration Act will apply even though
this Agreement provides that it is governed by the law of a specified state. The
arbitration will take place on an individual basis without resort to any form of
class action.

(d) Arbitration proceedings will be determined in accordance with the
Arbitration Act, the then-current rules and procedures for the arbitration of
financial services disputes of the American Arbitration Association or any
successor thereof (“AAA”), and the terms of this Section. In the event of any
inconsistency, the terms of this Section shall control. If AAA is unwilling or
unable to (i) serve as the provider of arbitration or (ii) enforce any provision
of this arbitration clause, Administrative Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.

(e) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this Agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed, judgment entered and enforced.

(f) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of the statute of limitations, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

(g) This Section does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

(h) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

 

65



--------------------------------------------------------------------------------

SECTION 13.6. Reversal of Payments. To the extent Borrower makes a payment or
payments to Administrative Agent for the ratable benefit of the Lenders or
Administrative Agent receives any payment or proceeds of the collateral which
payments or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the Obligations or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if such payment or
proceeds had not been received by Administrative Agent.

SECTION 13.7. Injunctive Relief; Punitive Damages.

(a) Injunctive Relief. Borrower recognizes that, in the event Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, Borrower agrees that the Lenders, at the Lenders’ option, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

(b) Punitive Damages. Administrative Agent, the Lenders and Borrower (on behalf
of itself and its Subsidiaries) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that it may now have or that may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

SECTION 13.8. Accounting Matters. All financial and accounting calculations,
measurements and computations made for any purpose relating to this Agreement,
including, without limitation, all computations utilized by Borrower or any
Subsidiary thereof to determine compliance with any covenant contained herein,
shall, except as otherwise expressly contemplated hereby or unless there is an
express written direction by Administrative Agent to the contrary agreed to by
Borrower, be performed in accordance with GAAP as in effect on the Closing Date.
In the event that changes in GAAP shall be mandated by the Financial Accounting
Standards Board, or any similar accounting body of comparable standing, or shall
be recommended by Borrower’s certified public accountants, to the extent that
such changes would modify such accounting terms or the interpretation or
computation thereof, such changes shall be followed in defining such accounting
terms only from and after the date Borrower and the Required Lenders shall have
amended this Agreement to the extent necessary to reflect any such changes in
the financial covenants and other terms and conditions of this Agreement.

SECTION 13.9. Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

66



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000 unless such
assignment is made to an existing Lender, to an Affiliate thereof, or to an
Approved Fund, in which case no minimum amount shall apply, unless each of
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided that Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through Administrative
Agent) unless such consent is expressly refused by Borrower prior to such fifth
(5th) Business Day;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis;

(iii) any assignment of a Revolving Credit Commitment must be approved by
Administrative Agent, the Swingline Lender and the Issuing Lender unless the
Person that is the proposed assignee is itself a Lender with a Revolving Credit
Commitment (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

 

67



--------------------------------------------------------------------------------

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at one of its offices in Dallas, Texas, a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrower and any
Lender, with respect to such Lender’s information contained therein, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 13.11 that directly affects such Participant. Subject to paragraph
(e) of this Section, Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.8, 4.9, 4.10 and 4.11 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 13.3 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.6 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 6.11 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 4.11(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 13.10. Confidentiality. Each of Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made

 

68



--------------------------------------------------------------------------------

will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by, or
required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document (or any Hedging
Agreement with a Lender or Administrative Agent) or any action or proceeding
relating to this Agreement or any other Loan Document (or any Hedging Agreement
with a Lender or Administrative Agent) or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any purchasing Lender, proposed purchasing
Lender, Participant or proposed Participant or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower, (h) to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications, or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to Administrative
Agent or any Lender on a nonconfidential basis from a source other than
Borrower. For purposes of this Section, “Information” means all information
received from Borrower, any Subsidiary or any of their respective Affiliates
relating to Borrower, any Subsidiary or any of their respective Affiliates or
businesses, other than any such information that is available to Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by Borrower
or any Subsidiary; provided that, in the case of information received from
Borrower, any Subsidiary or any of their respective Affiliates after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 13.11. Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by Administrative Agent with the consent of the Required Lenders) and
delivered to Administrative Agent and, in the case of an amendment, signed by
Borrower; provided, that no amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11.2) or the amount of Loans of any Lender
without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of Borrower to pay interest at the rate
set forth in Section 4.1(c) during the continuance of an Event of Default, or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;

 

69



--------------------------------------------------------------------------------

(d) change Section 4.4 or Section 11.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
adversely affected thereby;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(f) release all of the Subsidiary Guarantors or release Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Guaranty Agreement (other than as authorized in
Section 12.9), without the written consent of each Lender; or

(g) release or permit a Lien of Administrative Agent to be subordinated with
respect to all or a material portion of the Collateral or release any Security
Document (other than as authorized in Section 12.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Administrative Agent in
addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

SECTION 13.12. Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 13.13. All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, Administrative Agent and any
Persons designated by Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 13.14. Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which Administrative Agent and the Lenders are
entitled under the provisions of this Article and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect Administrative Agent and the Lenders against events arising
after such termination as well as before.

 

70



--------------------------------------------------------------------------------

SECTION 13.15. Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 13.16. Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 13.17. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

SECTION 13.18. INTEGRATION. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, COMPRISES THE COMPLETE AND INTEGRATED AGREEMENT OF THE PARTIES ON THE
SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, WRITTEN
OR ORAL, ON SUCH SUBJECT MATTER. IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF THIS AGREEMENT AND THOSE OF ANY OTHER LOAN DOCUMENT, THE
PROVISIONS OF THIS AGREEMENT SHALL CONTROL; PROVIDED THAT THE INCLUSION OF
SUPPLEMENTAL RIGHTS OR REMEDIES IN FAVOR OF ADMINISTRATIVE AGENT OR THE LENDERS
IN ANY OTHER LOAN DOCUMENT SHALL NOT BE DEEMED A CONFLICT WITH THIS AGREEMENT.
EACH LOAN DOCUMENT WAS DRAFTED WITH THE JOINT PARTICIPATION OF THE RESPECTIVE
PARTIES THERETO AND SHALL BE CONSTRUED NEITHER AGAINST NOR IN FAVOR OF ANY
PARTY, BUT RATHER IN ACCORDANCE WITH THE FAIR MEANING THEREOF.

SECTION 13.19. Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and all Commitments have been terminated.
No termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

SECTION 13.20. Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.

SECTION 13.21. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

SECTION 13.22. Inconsistencies with Other Documents; Independent Effect of
Covenants. In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided, that any provision of the Security Documents which imposes
additional burdens on Borrower or its Subsidiaries or further restricts the
rights of Borrower or its Subsidiaries or gives Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.

 

71



--------------------------------------------------------------------------------

(b) Borrower expressly acknowledges and agrees that each covenant contained in
Articles IX, X, or XI hereof shall be given independent effect. Accordingly,
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles IX, X, or XI if, before or after giving
effect to such transaction or act, Borrower shall or would be in breach of any
other covenant contained in Articles IX, X, or XI.

SECTION 13.23. Fax Transmission. A facsimile, telecopy or other reproduction of
this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy or
other reproduction hereof.

SECTION 13.24. USA Patriot Act. Administrative Agent and each Lender hereby
notifies Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies Borrower
and Subsidiary Guarantors, which information includes the name and address of
Borrower and Subsidiary Guarantors and other information that will allow such
Lender to identify Borrower and Subsidiary Guarantors in accordance with the
Act.

SECTION 13.25. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the Maximum Rate. If any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Notes or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by any Lender exceeds the Maximum Rate, Administrative
Agent may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder. To the extent Chapter 303 of the Texas Finance Code is relevant to
the purpose of determining the Maximum Rate applicable to any Lender, each
Lender and Borrower elect to determine the applicable rate ceiling under such
Chapter by the “weekly rate ceiling” from time to time in effect.

[Signature pages to follow]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

RADYNE CORPORATION

as Borrower

By:

 

/s/ Malcolm C. Persen

 

Malcolm C. Persen

 

Chief Financial Officer



--------------------------------------------------------------------------------

CITIBANK, N.A.

as Administrative Agent and a Lender By:  

/s/ J. William McCoy

  J. William McCoy   Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO HSBC TRADE BANK, N.A.,

as a Lender

By:

 

/s/ Robert Corder

 

Robert Corder

 

Vice President

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A-1

to

Credit Agreement

dated as of August 31, 2007

by and among

Radyne Corporation,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

REVOLVING CREDIT NOTE

 

$                    

   August     , 2007

FOR VALUE RECEIVED, the undersigned, RADYNE CORPORATION, a corporation organized
under the laws of Delaware (“Borrower”), promises to pay to the order of
                     (the “Lender”), at the place and times provided in the
Credit Agreement referred to below, the principal sum of                     
DOLLARS ($                    ) or, if less, the principal amount of all
Revolving Credit Loans made by the Lender from time to time pursuant to that
certain Credit Agreement, dated as of August     , 2007 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among
Borrower, the lenders who are or may become a party thereto, as Lenders (the
“Lenders”), and Citibank, N.A., as administrative agent (“Administrative
Agent”). Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States of America
in immediately available funds to the account designated in the Credit
Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable. Without limiting the preceding sentence, reference
is made to the provisions of the Credit Agreement concerning the Maximum Rate.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND ALL ISSUES RELATED TO THE LEGALITY, VALIDITY OR
ENFORCEABILITY HEREOF AND THEREOF SHALL BE DETERMINED UNDER THE LAWS OF THE
STATE OF TEXAS, WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES
THEREOF.

Borrower hereby waives all requirements as to diligence, presentment, demand of
payment, protest and (except as required by the Credit Agreement) notice of any
kind with respect to this Revolving Credit Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

RADYNE CORPORATION

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT A-2

to

Credit Agreement

dated as of August 31, 2007

by and among

Radyne Corporation,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent

FORM OF SWINGLINE NOTE



--------------------------------------------------------------------------------

SWINGLINE NOTE

 

$3,000,000.00

   August 31, 2007

FOR VALUE RECEIVED, the undersigned, RADYNE CORPORATION, a corporation organized
under the laws of Delaware (“Borrower”), promises to pay to the order of
CITIBANK, N.A. (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of THREE MILLION AND NO/100
DOLLARS ($3,000,000.00) or, if less, the principal amount of all Swingline Loans
made by the Lender from time to time pursuant to that certain Credit Agreement,
dated as of August     , 2007 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) by and among Borrower, the Lenders who are or
may become a party thereto, as Lenders (the “Lenders”), and Citibank, N.A., as
Administrative Agent (“Administrative Agent”). Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by Borrower as Revolving
Credit Loans pursuant to the Revolving Credit Notes, and shall not be payable
under this Swingline Note as Swingline Loans. All payments of principal and
interest on this Swingline Note shall be payable in lawful currency of the
United States of America in immediately available funds to the account
designated in the Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable. Without limiting the preceding sentence, reference is made to
the provisions of the Credit Agreement concerning the Maximum Rate.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND ALL ISSUES RELATED TO THE LEGALITY, VALIDITY OR ENFORCEABILITY HEREOF
AND THEREOF SHALL BE DETERMINED UNDER THE LAWS OF THE STATE OF TEXAS, WITHOUT
REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

Borrower hereby waives all requirements as to diligence, presentment, demand of
payment, protest and (except as required by the Credit Agreement) notice of any
kind with respect to this Swingline Note.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

 

RADYNE CORPORATION

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT B

to

Credit Agreement

dated as of August 31, 2007

by and among

Radyne Corporation,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent

FORM OF NOTICE OF BORROWING



--------------------------------------------------------------------------------

NOTICE OF BORROWING

Dated as of:                     

Citibank, N.A.,

    as Administrative Agent

210 W. Lexington Drive

Glendale, CA 91203

Telecopy No. (866) 634-5642

Attention: Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of the Credit Agreement dated as of August     , 2007 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among RADYNE
CORPORATION, a corporation organized under the laws of Delaware (“Borrower”),
the lenders who are or may become party thereto, as lenders (the “Lenders”), and
Citibank, N.A., as administrative agent (“Administrative Agent”).

1. Borrower hereby requests that the Lenders make a [Revolving Credit Loan]
[Swingline Loan] to Borrower in the aggregate principal amount of $            .
(Complete with an amount in accordance with Section 2.3(a) of the Credit
Agreement.)

2. Borrower hereby requests that such Loan be made on the following Business
Day:                . (Complete with a Business Day in accordance with
Section 2.3(a) of the Credit Agreement for Revolving Credit Loans or Swingline
Loans).

3. Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

 

Component of Loan

  

Interest Rate

  

Interest Period

(LIBOR Rate Only)

  

Termination Date for

Interest Period

(if applicable)

   [Base Rate or LIBOR Rate]1      

4. The principal amount of all Loans and L/C Obligations outstanding as of the
date hereof (including the Loan requested herein) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

--------------------------------------------------------------------------------

1

Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans and
(ii) the Base Rate for Swingline Loans.

 

 

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the      day of             , 200    .

 

RADYNE CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

to

Credit Agreement

dated as of August 31, 2007

by and among

Radyne Corporation,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent

FORM OF NOTICE OF ACCOUNT DESIGNATION



--------------------------------------------------------------------------------

NOTICE OF ACCOUNT DESIGNATION

Dated as of:                     

Citibank, N.A.,

    as Administrative Agent

210 W. Lexington Drive

Glendale, CA 91203

Telecopy No. (866) 634-5642

Attention: Agency Services

Ladies and Gentlemen:

This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of August     , 2007 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among RADYNE CORPORATION, a corporation organized under the laws of
Delaware (“Borrower”), the lenders who are or may become party thereto, as
lenders (the “Lenders”), and Citibank, N.A., as administrative agent
(“Administrative Agent”).

1. Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account(s):

 

 

 

  ABA Routing Number:  

 

  Account Number:  

 

2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to Administrative Agent.

3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the              day of             , 200    .

 

RADYNE CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

to

Credit Agreement

dated as of August 31, 2007

by and among

Radyne Corporation,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT



--------------------------------------------------------------------------------

NOTICE OF PREPAYMENT

Dated as of:                     

Citibank, N.A.,

    as Administrative Agent

210 W. Lexington Drive

Glendale, CA 91203

Telecopy No. (866) 634-5642

Attention: Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Credit Agreement dated as of August     , 2007 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among RADYNE CORPORATION, a corporation organized under the laws of
Delaware (“Borrower”), the lenders who are or may become party thereto, as
lenders (the “Lenders”), and Citibank, N.A., as administrative agent
(“Administrative Agent”).

1. Borrower hereby provides notice to Administrative Agent that it shall repay
the following [Base Rate Loans] and/or [LIBOR Rate Loans]:                    .
(Complete with an amount in accordance with Section 2.4 and/or 4.4 of the Credit
Agreement.)

2. The Loan to be prepaid is a [check each applicable box]

 

  ¨ Swingline Loan

 

  ¨ Revolving Credit Loan

3. Borrower shall repay the above-referenced Loans on the following Business
Day:                    . (Complete with a Business Day at least one
(1) Business Day subsequent to the date of this Notice of Prepayment with
respect to any Swingline Loan or any Base Rate Loan and three (3) Business Days
subsequent to date of this Notice of Prepayment with respect to any LIBOR Rate
Loan.)

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the              day of             , 200    .

 

RADYNE CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT E

to

Credit Agreement

dated as of August 31, 2007

by and among

Radyne Corporation,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION



--------------------------------------------------------------------------------

NOTICE OF CONVERSION/CONTINUATION

Dated as of:                     

Citibank, N.A.,

    as Administrative Agent

210 W. Lexington Drive

Glendale, CA 91203

Telecopy No. (866) 634-5642

Attention: Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Credit Agreement dated as of August     ,
2007 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among RADYNE CORPORATION, a corporation organized under the
laws of Delaware (“Borrower”), the lenders who are or may become party thereto,
as Lenders (the “Lenders”), and Citibank, N.A., as Administrative Agent
(“Administrative Agent”).

1. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

  ¨ Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The principal amount of such Loan to be converted is $            .

 

  (c) The requested effective date of the conversion of such Loan is
            .

 

  (d) The requested Interest Period applicable to the converted Loan is
            .

 

  ¨ Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The last day of the current Interest Period for such Loan is             .

 

  (c) The principal amount of such Loan to be converted is $            .

 

  (d) The requested effective date of the conversion of such Loan is
            .

 

  ¨ Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

  (a) The aggregate outstanding principal balance of such Loan is $            .

 

  (b) The last day of the current Interest Period for such Loan is             .



--------------------------------------------------------------------------------

  (c) The principal amount of such Loan to be continued is $            .

 

  (d) The requested effective date of the continuation of such Loan is
            .

 

  (e) The requested Interest Period applicable to the continued Loan is
            .

2. The principal amount of all Loans and L/C Obligations outstanding as of the
date hereof does not exceed the maximum amount permitted to be outstanding
pursuant to the terms of the Credit Agreement.

3. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
or waived as of the date hereof and will remain satisfied or waived to the date
of such Loan.

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the              day of             , 200    .

 

RADYNE CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT F

to

Credit Agreement

dated as of August 31, 2007

by and among

Radyne Corporation,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

OFFICER’S COMPLIANCE CERTIFICATE

The undersigned, on behalf of RADYNE CORPORATION, a corporation organized under
the laws of Delaware (“Borrower”), hereby certifies to Administrative Agent and
the Lenders, each as defined in the Credit Agreement referred to below, as
follows:

1. This Certificate is delivered to you pursuant to Section 7.2 of the Credit
Agreement dated as of August ___, 2007 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among Borrower, the lenders
who are or may become party thereto, as Lenders (the “Lenders”), and Citibank,
N.A., as Administrative Agent (“Administrative Agent”). Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

2. I have reviewed the financial statements of Borrower and its Subsidiaries
dated as of              and for the              period[s] then ended and such
statements fairly present in all material respects the financial condition of
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations and cash flows for the period[s] indicated.

3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this Certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action Borrower has taken, is taking and
proposes to take with respect thereto].

4. The Applicable Margin and calculations determining such figures are set forth
on the attached Schedule 1, Borrower and its Subsidiaries are in compliance with
the financial covenants contained in Article IX of the Credit Agreement as shown
on such Schedule 1 and Borrower and its Subsidiaries are in compliance with the
other covenants and restrictions contained in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

WITNESS the following signature as of the              day of             ,
200    .

 

RADYNE CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1

to

Officer’s Compliance Certificate

[To be provided by Borrower in a form acceptable to Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT G

to

Credit Agreement

dated as of August 31, 2007

by and among

Radyne Corporation,

as Borrower,

the Lenders party thereto,

as Lenders,

and

Citibank, N.A.,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.

  Assignor:  

 

  

2.

  Assignee:  

 

       [and is an Affiliate/Approved Fund of [identify Lender] 1]

3.

  Administrative Agent: Citibank, N.A., as Administrative Agent under the Credit
Agreement

4.

  Credit Agreement: The Credit Agreement dated as of August     , 2007 among
Radyne Corporation, the Lenders party thereto and Citibank, N.A., as
Administrative Agent.

 

--------------------------------------------------------------------------------

1

Select as applicable.



--------------------------------------------------------------------------------

5.

  Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for all

Lenders2

  

Amount of

Commitment/Loans

Assigned2

  

Percentage Assigned of
Commitment/Loans3

  

CUSIP Number

$

   $    %   

$

   $    %   

$

   $    %   

 

[6.   Trade Date:                    ]4

Effective Date:                                          , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

Title:  

 

Consented to and Accepted:

 

CITIBANK, N.A.,

as Administrative Agent

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

2

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

[Consented to:]5

[NAME OF RELEVANT PARTY]

By:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

5

To be added only if the consent of Borrower and/or other parties (e.g. Swingline
Lender, L/C Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on
Administrative Agent or any other Lender, and (v) if it is a foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas without
reference to the conflicts or choice of law principles thereof.